Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 1 of 143
                                                                       1



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF CALIFORNIA

                             HON. DALE A. DRODZ



   UNITED STATES OF AMERICA,            )
                                        )
                Plaintiff,              )
                                        )
         vs.                            )   1:13-CR-00409 DAD
                                        )   JURY VOIR DIRE
   ADAM ALAN HENRY,                     )
                                        )
               Defendant.               )
                                        )
   _____________________________        )




  Fresno, California              TUESDAY, NOVEMBER 7, 2017



                 REPORTER'S TRANSCRIPT OF PROCEEDINGS

  APPEARANCES OF COUNSEL:

  For the Government:                 DAVID GAPPA and ROSS PEARSON
                                      Assistant U.S. Attorneys
                                      2500 Tulare Street, Suite 4401
                                      Fresno, CA 93721-1331


  For the Defendant:                 ANTHONY CAPOZZI
                                     LAW OFFICE OF PATRICK CAPOZZI
                                     1233 W. Shaw Avenue, Suite 102
                                     Fresno, CA 93711-3718

  Volume 1 Pgs. 1 - 143, inclusive



  REPORTED BY: RACHAEL LUNDY, CSR #13815
  Proceedings recorded by mechanical stenography, transcript
  produced by computer-aided transcription.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 2 of 143
                                                                              2



       TUESDAY, NOVEMBER 7, 2017                       Fresno, California
       1:00 p.m.
 2

 3               COURTROOM DEPUTY:     The Court calls case 1:13-cr-00409

 4     United States vs. Adam Alan Henry, jury trial.

 5               THE COURT:    Good afternoon.    Please state your

 6     appearances.

 7               MR. GAPPA:    Good afternoon, Your Honor.      David Gappa

 8     for the United States.

 9               MR. PEARSON:    Good afternoon, Your Honor,

10     Ross Pearson for the United States.

11               MR. CAPOZZI:    And Your Honor, Tony Capozzi for the

12     defense, along with Marcus Lawson, my expert witness, and

13     Mr. Henry, who is present in custody, Your Honor.

14               THE COURT:    And does the prosecution have a case

15     agent that they intend to have seated with them during trial?

16               MR. GAPPA:    Yes, Your Honor.     Currently, he's

17     downstairs but --

18               THE COURT:    All right.

19               MR. GAPPA:    It's Detective Art Hively.

20               THE COURT:    Okay.   And any objection to defense

21     expert, is it Mr. Lawson?

22               MR. CAPOZZI:    He's my expert/investigator both.

23               THE COURT:    Any objection to him being seated at

24     counsel table?

25               MR. GAPPA:    No, Your Honor.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 3 of 143
                                                                                 3



 1               THE COURT:    All right.    Is there otherwise a motion

 2     to exclude witnesses?

 3               MR. GAPPA:    Yes, I think --

 4               MR. CAPOZZI:    On both sides, yes.

 5               THE COURT:    All right.    That motion is granted, and

 6     I'll ask counsel to please remain aware throughout the trial,

 7     scan the audience on occasion, because I won't recognize the

 8     witnesses.    So I have to rely upon you all to do that.

 9               I think I'm ready to start with jury selection.            We

10     got your joint neutral statement of the case, which I will

11     read to the prospective jurors.

12               I will permit -- I know we haven't met about this

13     case, because it was just reassigned from Judge Ishii after

14     you appeared in front of him yesterday.

15               I normally permit 15 -- maximum of 15 minutes

16     supplemental Voir dire by counsel after I'm done.         I intend to

17     select two alternates because of the somewhat chopped up trial

18     schedule that I'm going to have to maintain.

19               Any other questions about --

20               MR. CAPOZZI:    I have one question, Your Honor.

21               THE COURT:    -- procedure.

22               MR. CAPOZZI:    How do we pick the jury and how do we

23     determine who to excuse and who is going to be on the jury

24     after we do that?     What system do you use?

25               THE COURT:    I always have difficulty in identifying
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 4 of 143
                                                                             4



 1     the system I use by name, because it means different things to

 2     different people.     Sometimes I'll describe it.

 3               Let's see, what do we have got out there, Renee?

 4     We've got 19?

 5               COURTROOM DEPUTY:     21.

 6               THE COURT:    Excuse me.    Oh, that's right.

 7               MR. CAPOZZI:    14 in the box, and 7 in front.

 8               THE COURT:    So we'll fill 21.     I'll get to the point

 9     where we have 21 qualified jurors.

10               Once we have 21 qualified jurors, we'll start passing

11     the strike sheet.     And then, if we get to the point where you

12     folks have exercised preemptory challenges in such a way that

13     that 21 isn't going to suffice to get us our 12-person jury

14     and our two alternates, then, when we hit that point -- Renee

15     will be keeping a eye out, because she's be the one passing

16     the strike sheet back and forth, I'll reposition everybody up,

17     because they'll be the lowest number.       And I'll refill in the

18     bottom until I qualify enough folks at the back end so that

19     even after you've -- even if you exercise all of your

20     remaining challenges, we've got a jury.

21               I leave them seated throughout the process.         If there

22     are excess jurors beyond the 12 plus the 2, it is the lowest

23     numbered 14 that will constitute the jury.        So it is important

24     that you keep track of what seat number they're in.

25               But I believe them in place.       I tell them they can
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 5 of 143
                                                                             5



 1     stretch, but I leave them in place so that you can associate a

 2     name -- a face with a name with an answer, instead of excusing

 3     them and having you do that in the blind.         I think that's a

 4     little easier on you -- a little easier to remember.          "Now,

 5     what number was that that who gave that answer?"         Now I

 6     recognize the person that gave the answer.        So I don't excuse

 7     them while you pass the strike sheet.       I leave them seated.

 8               Now, does that describe is sufficient detail?

 9               MR. CAPOZZI:    Yes.

10               And the other question I have is, since this is a

11     really sensitive type of case, jurors may not be willing to

12     say that they've had something in the past, would you be

13     willing to take them in the back to ask them if they have any

14     issues that bother them about this case, because they might

15     not want to say it publicly -- with the attorney present.

16               THE COURT:    Right.   I have not in -- I've had three

17     prior child pornography trials.       I understand this is even a

18     little bit different still.      But in those three cases, I cover

19     the subject matter.     I certainly don't go out of my way to

20     encourage private sessions, but at some point I'll probably

21     mention that it -- if the individual feels that it is

22     absolutely necessary, to please let me know, and I'll try to

23     make accommodations to hear them outside the presence of the

24     other jurors.

25               MR. CAPOZZI:    That's good.    Okay.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 6 of 143
                                                                            6



 1                THE COURT:    Sometimes just asking them to approach

 2     sidebar.

 3                MR. CAPOZZI:    That's fine.

 4                THE COURT:    I don't want to open the floodgates,

 5     because -- it is my hope, and I apologize to you from the

 6     outset, my civil law and motion calendar was very full today,

 7     with very substantive matters.      We didn't get off the bench

 8     until after 12:30.      So I know we're getting a late start

 9     already.   But Renee and Rachael told me that they were ready

10     to stay late.    My hope is that we get a jury tonight before we

11     leave.   If I can't, I can't, but I hate it bring everybody

12     back in the panel, if I'm able to get a jury today.

13                Any other questions?

14                MR. CAPOZZI:    No, thank you.

15                MR. GAPPA:    Your Honor, if I've understood, we have

16     six preemptories.

17                THE COURT:    Yes.

18                MR. GAPPA:    And defense has 10.

19                THE COURT:    Yes.

20                MR. GAPPA:    Will we always be exercise one at a time?

21                THE COURT:    Yes.

22                MR. GAPPA:    Okay.

23                THE COURT:    One at a time, back and forth, back to

24     back passes.    That's your jury.     If you pass, you lose it.

25                MR. GAPPA:    Okay.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 7 of 143
                                                                              7



 1               THE COURT:    Okay.    So a pass is an exercise of it --

 2     effectively, an exercise of a challenge.        And one challenge

 3     per side since we're picking two alternates.

 4               MR. CAPOZZI:    Okay.

 5               THE COURT:    One challenge for the alternate.

 6               MR. CAPOZZI:    For the alternates.

 7               THE COURT:    So are we ready to go?

 8               MR. CAPOZZI:    Yes.

 9               THE COURT:    All right.    Call them up.

10          (Prospective Jury enters courtroom.)

11          (Jurors are identified by number only.        Any reference to

12     personal identifiers regarding jurors has been redacted.

13     Actual personal information requires a motion and Court

14     order.)

15               THE COURT:    Good afternoon ladies and gentlemen.         And

16     welcome to the United States District Court for the Eastern

17     District of California.

18               My name is Dale Drodz, and I am the district judge

19     who will be presided over this trial.

20               The Court staff, who will be assisting me during the

21     trial include my courtroom deputy, Renee, seated to my left;

22     Rachael, our court reporter, seated to my right, and Sam, my

23     law clerk over there on the far left.

24               And Mr. Gappa and Mr. Pearson, would you please

25     introduce yourself to the prospective jurors.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 8 of 143
                                                                              8



 1               MR. GAPPA:    Thank you, Your Honor.

 2               Good afternoon, ladies and gentlemen.        My name is

 3     David Gappa.    I'm an assistant United States attorney a

 4     federal prosecutor.     I work in the building, representing the

 5     government with my colleague, Ross Pearson.

 6               THE COURT:    And, Mr. Capozzi, would you please

 7     introduce yourself and those seated at counsel table with you.

 8               MR. CAPOZZI:    Thank you, Judge.

 9               My name is Tony Capozzi.      I'm the defense attorney in

10     this case.    And I'm defending Adam Henry, who is sitting here

11     at the table, and also assisting me is Marcus Lawson.          Thank

12     you.

13               THE COURT:    And ladies and gentlemen, you've been

14     summoned here today for the trial of a criminal case entitled

15     United States of America versus Adam Alan Henry.

16               In this case, the government has charged the

17     Defendant with two criminal offenses.       One offense is receipt

18     of child pornography on dates ranging from approximately

19     November 2, 2005 through approximately September 19th, 2013.

20               The other offense is conspiracy to sexually exploit a

21     minor on dates ranging from approximately May 2012 through

22     approximately September 19th, 2013.

23               Both offenses are alleged to have occurred within the

24     Eastern District of California, in or near Turlock and Ceres,

25     California.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 9 of 143
                                                                            9



 1               The Court will provide you a more detailed

 2     explanation of what the law is that governs this matter at a

 3     later time.

 4               Now, as to both charges, the Defendant, Mr. Henry,

 5     has pled not guilty, which puts at issue each and every

 6     element of the offenses charged.       And it is the prosecution's

 7     burden to prove each and every element of the offenses charged

 8     beyond a reasonable doubt.

 9               The Defendant is presumed innocent, and that

10     presumption of innocence remains with him throughout the trial

11     and during the juries deliberations until and unless it is

12     dispelled by proof beyond a reasonable doubt.

13               Now, before we get started here, I will give you this

14     introduction and addition:      We're about to begin the process

15     of selecting a jury to hear this case.        Each party in this

16     matter is entitled to a fair and unbiased and unprejudiced

17     jury.

18               If there is any fact or any reason why any of you

19     might be biassed or prejudiced in any way, you must disclose

20     that fact or the reasons when you are asked to do so.

21               It is your duty to make this disclosure based upon

22     the oath of prospective jurors, which you have already taken

23     in the jury lounge before coming here to the courtroom.

24               Our purpose in conducting this questioning is not to

25     embarrass you or to pry inappropriately into your personal
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 10 of 143
                                                                             10



 1     lives.   Our only purpose is only to determine whether you can

 2     be a fair and impartial juror in this particular case.

 3                 The jurors who will be selected as a result of this

 4     process are selected as the judge of the facts in this case.

 5     As judges, you must be fair and impartial to both sides.

 6                 If there are matters in your personal history that

 7     would prevent you from being fair and impartial, then it would

 8     be inappropriate for yo to sit at jurors in this matter.

 9                 Just as it would be inappropriate for me to sit as a

10     judge of the law in this case, if for some reason, I could not

11     be fair and impartial to both sides.

12                 Please remember that the oath you have taken as

13     prospective jurors requires you to answer all questions put to

14     you during this process, truthfully, and completely.

15                 And Madam Clerk, would you please call 21 individuals

16     to fill the seats and instruct them as to where in the box

17     they should go.

18                 COURTROOM DEPUTY:   Juror 001, if you could come

19     forward, all the way up to the top row, seat closest to the

20     audience.    There's a little swinging gate right in the middle

21     there.

22                 PROSPECTIVE JUROR SEAT NUMBER ONE:      Closest to the

23     audience?

24                 COURTROOM DEPUTY:   So come up on the --

25                 THE COURT:   Can you make that?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 11 of 143
                                                                             11



 1                PROSPECTIVE JUROR SEAT NUMBER ONE:       Yes.

 2                THE COURT:   Oh, she has a walker.

 3                Do you need some stance?

 4                PROSPECTIVE JUROR SEAT NUMBER ONE:       I'll be good.

 5                THE COURT:   Juror 002.    You're going to be sitting in

 6     the top row next to Juror 001.

 7                Juror 001, are you sure you don't need some

 8     assistance?

 9                PROSPECTIVE JUROR SEAT NUMBER ONE:       Nope, got it.

10                COURTROOM DEPUTY:    Okay.   Juror 003.    We are going to

11     continue filling the box this way.

12                Juror 004, Juror 005, Juror 006.

13                If I mispronounce your name, feel free to correct me

14     so we can get it right the next time.

15                Juror 007, Juror 008.

16                COURTROOM DEPUTY:    Juror 008, if you can take the

17     seat closest to the audience.

18                Juror 009, Juror 010, Juror 011, Juror 012, Juror

19     013, Juror 014, Juror 015.

20                Juror 015, if you can take the bottom row closest to

21     the audience, please.

22                Juror 016, Juror 017, Juror 018, Juror 019, Juror

23     020, and Juror 021.

24                THE COURT:   Now, two preliminary matters, for all of

25     those of you that are looking at sheets on your chairs, that's
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 12 of 143
                                                                             12



 1     going to be the very last thing that we do.         So you're not

 2     going to need those for a while.

 3                 All right.   And second of all, for all of those of

 4     you in the audience who have not been called to fill 1 the 21

 5     seats, I'm telling you you're job is actually a more difficult

 6     one.   Because I'm going to be requesting the 21 individuals

 7     who are seated now.

 8                 However, if, for any reason, one of them is excused

 9     during that process, Renee will call one of your names to fill

10     the vacated seat.

11                 When that happens, what I'm going to ask you is

12     whether you have any responses to any of the questions I have

13     already asked.     So, you need to be paying close attention, and

14     in your mind, keeping track of the areas where you have

15     responses to my questions.      Because I can virtually guarantee

16     you that some of you will be joining those seated in the 21

17     seats, and I'll be asking you if you have any responses to any

18     of my questions.     So please, pay close attention if even

19     though you're in the audience and not in the 21.

20                 First, for all of those of you seated in the 21

21     seats, are any of you have any -- having any difficulty

22     hearing me, seeing me, or understanding me?         No response.

23                 It is important that each you hear the proceedings,

24     and obviously, those who are eventually selected as jurors in

25     the case.    So if at any point during these proceedings, you're
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 13 of 143
                                                                             13



 1     having difficulty hearing or understanding anything that's

 2     being said, please, let us know immediately so that we can

 3     correct the problem.

 4                Does anyone suffer from any kind of disability that

 5     would make it difficult for them to be seated for several days

 6     and listen to evidence and argument?         Yes, Juror 001?

 7                PROSPECTIVE JUROR SEAT NUMBER ONE:       So long as --

 8                THE COURT:   We're going to get you a microphone, and

 9     please, pass this microphone, which Renee will give you some

10     instructions on.     It can be touchy.

11                COURTROOM DEPUTY:     When you speak into the

12     microphone, keep it about four inches away from your lips.

13     When pass it, do not push the button the bottom, it will mute

14     it or turn it off, okay?       Thanks.

15                PROSPECTIVE JUROR SEAT NUMBER ONE:       I would just need

16     to be able to have a break every couple of hours.

17                THE COURT:   All right.       Beyond that, anything that

18     would prevented you from serving in terms of --

19                PROSPECTIVE JUROR SEAT NUMBER ONE:       In terms of

20     health?

21                THE COURT:   Yes.

22                PROSPECTIVE JUROR SEAT NUMBER ONE:       Just don't ask me

23     to walk too far.

24                THE COURT:   That we can do.

25                All right.   And there was another hand, Juror 020?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 14 of 143
                                                                             14



 1     Can we pass the mic up, please?

 2                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       Uh, I'm just

 3     recovering from foot surgery and just having it, my foot,

 4     down, not being able to elevate it and missing my physical

 5     therapy appointments, has been, you know, quite difficult.

 6     But if I could just be deferred until after this, I would be

 7     more than happy to serve.

 8                THE COURT:   All right.    Are you on pain medication of

 9     my kind?

10                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       Not any

11     heavy-duty pain medications, because I have to drive, and I

12     deal with children, kids.

13                THE COURT:   But you need to keep it elevated?

14                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       I do.   And the

15     physical therapy issues that I have to go through and the

16     exercises throughout the day I'm supposed to be doing for my

17     foot.

18                THE COURT:   How long ago was this surgery?

19                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       In July.

20                THE COURT:   Boy.

21                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       It's just

22     because I'm older now.

23                THE COURT:   We don't heal like we used to, right?

24                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       That's true.

25                THE COURT:   If we were able to get you a chair to
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 15 of 143
                                                                              15



 1     elevate it and a pillow; would that suffice?

 2                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       Not so much.

 3     It's just about keeping it down but also about the exercises

 4     that I'm supposed to do during the day to deep it moving

 5     without my boot on and without my compression stocking.           It's

 6     just the little things.

 7                THE COURT:   All right.    Any objection?

 8                MR. CAPOZZI:    No.

 9                MR. GAPPA:   No, Your Honor.

10                THE COURT:   Thank you, Ma'am, we'll -- I'll have you

11     excused from this summons.       You don't need to call in after

12     five o'clock, but you will go back on for possibility of being

13     called back again in the future.

14                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       How far in the

15     future?

16                THE COURT:   No time soon, months.

17                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       Okay.   Okay.

18     So --

19                THE COURT:   Thank you.    You're excused, free to go.

20                COURTROOM DEPUTY:     If you could pass the mic to

21     somebody next to you.      Thanks.

22                Juror 022.

23                THE COURT:   Juror 022, any responses to any of my

24     questions so far?     Just got started.

25                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       No, sir.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 16 of 143
                                                                             16



 1                THE COURT:   All right.    Before beginning today, the

 2     attorneys and I have met to discuss matters including the

 3     estimated length of this trial.

 4                Unfortunately, due to other matters here at the

 5     Court, this trial is going to take place in a little bit

 6     broken up, which could make things easier for some of you, but

 7     it's going to lengthen the number of days of the trial a bit.

 8                Here's the schedule that we're going to keep:         We'll

 9     be in session until approximately 5:00 p.m. tonight,

10     hopefully, following the selection of a jury.

11                Tomorrow, we will be in session from 8:30 to

12     approximately 4.30 or 5:00.

13                On Thursday, I have a full calendar in the morning,

14     so we'll only be in session on Thursday from 1:00 to

15     approximately 5:00 p.m.      Friday is a federal holiday.

16                On Monday of next week, we will -- I have a full

17     morning calendar.     So we'll, again, be in session from 1:00 to

18     4:30 to 5:00.

19                On Tuesday, same situation, 1:00 to about 4:30 or

20     5:00.

21                On next Wednesday, we have, again, a full day 8:30 to

22     4:30 or 5:00.

23                And Thursday, from 8:30 to approximately 4:30 or

24     5:00.   I would certainly anticipate by a week from Thursday,

25     this case would be to the jury for decision.         And if the jury
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 17 of 143
                                                                              17



 1     had not yet reached a verdict, they would return for further

 2     deliberation on Friday the 17th.

 3                Now, of course, all of that is subject to some

 4     change.    You can never be absolutely certain with predictions,

 5     but that's the way that the proceedings look to me so far.

 6                Now, under certain very narrow circumstances, the law

 7     does allow me to dismiss you from serving on a jury if that

 8     service would create an undue hardship on you as defined under

 9     the law.

10                And I do want you to know that we understand that we

11     disrupt your lives when we call you to jury service.          We take

12     you away from your families, your jobs, your responsibilities,

13     anything else that you would normally be doing today and for

14     the days of the trial.

15                But please understand that the law does not allow me

16     to dismiss you because jury service is inconvenient.          It has

17     to truly be an undue hardship in order for me to be allowed to

18     excuse you from jury service.

19                And I think it's important in that regard to just

20     keep in mind how absolutely critical jury service is to our

21     system of justice and to the freedoms that we all enjoy as

22     citizens of the United States of America.

23                Our constitution guarantees all of us the right to a

24     trial by jury, and that guarantee would not be a reality

25     without your service.      And for that, we thank you for being
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 18 of 143
                                                                              18



 1     here today and for having answered your summons.

 2                 As I've already mentioned to you, as jurors, the jury

 3     in this case, who is selected, are, in fact, judges during the

 4     course of the trial.

 5                 I think, if you are chosen as a juror in this matter,

 6     I think you'll find your experience to be rewarded --

 7     rewarding to the extent possible under the circumstances.             But

 8     it is very, very important that you serve, if it is not an

 9     undue hardship.

10                 So given the schedule that I have just laid out, is

11     there anyone that's for whom service on this particular jury

12     would present an undue hardship in terms of their other

13     commitments?    Juror 013, if we could pass the mic.

14                 PROSPECTIVE JUROR IN SEAT NUMBER 9:      Your Honor, may

15     I approach the bench?

16                 THE COURT:   Is it a matter having to do with the

17     schedule?

18                 PROSPECTIVE JUROR IN SEAT NUMBER 9:      Yes, but it's

19     also a personal matter, too.

20                 THE COURT:   I'll take that up in a moment.

21                 Anyone else?   Yes?

22                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      It will be a

23     hardship for me.     We have a vacation that we've been planning

24     for a year, and we're supposed to leave tomorrow.

25                 THE COURT:   And Juror 004, does the vacation entail a
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 19 of 143
                                                                             19



 1     flight of any kind?

 2                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      No flight, but

 3     all the plans are made and tickets for stuff have been bought.

 4                 THE COURT:   And is it out of state?

 5                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      Yes, in

 6     Colorado.

 7                 THE COURT:   Are you going with other members?

 8                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      My husband, and

 9     then my two sisters are going to meet us from -- one is from

10     Illinois and one is from Colorado.

11                 THE COURT:   This is scheduled to be begin tomorrow?

12                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      Yes, yes.

13                 THE COURT:   And you're supposed to travel?

14                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      Yes.   We're

15     supposed to leave tomorrow morning.

16                 THE Court:   Over what period of time is the --

17                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      We should be

18     back about the 22nd, 23rd.

19                 THE COURT:   Any objection?

20                 MR. CAPOZZI:   No, Your Honor.

21                 MR. GAPPA:   No, Your Honor.

22                 THE COURT:   Thank you, Ma'am.    You may be excused.

23                 Please fill seat.

24                 COURTROOM DEPUTY:   Juror 023.

25                 THE COURT:   Juror 023, any answers to any questions
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 20 of 143
                                                                             20



 1     so far?

 2                PROSPECTIVE JUROR IN SEAT NUMBER 4:       With the first

 3     question, I have to be able to get up and move my leg fairly

 4     frequently.    If I sit still for too long, I won't be able to

 5     walk.

 6                I also smoke heavily, so, you know, going beyond two

 7     hours, I'll get really restless.

 8                And for hardships, my only real concern, is my

 9     schooling.    I do an advance pay stuff with the University of

10     Phoenix.    I'm only allowed in miss one class.       And it gets

11     paid for through the VA, so if I don't have enough -- high

12     enough grade, all that money comes out of my pocket.

13                THE COURT:   So with respect to need to stand, to

14     move, if it's all right with me if you stand during parts of

15     the trial, does that suffice?

16                PROSPECTIVE JUROR IN SEAT NUMBER 4:       More than

17     likely.    I don't have to get up and -- I just have to get the

18     blood flowing.     If I sit still for too long, it locks, and I'm

19     in a lot of pain.

20                THE COURT:   In terms of scheduling during full days,

21     in particular, a morning recess, mid morning, usually hour and

22     15 minutes in, about a 15-minute recess followed by another 1

23     hour 15 minutes, then a lunch break, usually an hour and

24     15 minutes long, same thing in the afternoon.

25                PROSPECTIVE JUROR IN SEAT NUMBER 4:       That's two hours
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 21 of 143
                                                                             21



 1     later.

 2                 THE COURT:   I never go two hours straight.      Too hard

 3     to listen to testimony and argument for two hours at a time, I

 4     think.   All right.

 5                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      But then, an

 6     hour and 15 that's easy to go by.

 7                 THE COURT:   So let's get to the schooling.

 8                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      The schooling,

 9     again, that's every Monday.

10                 THE COURT:   From when to when?

11                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      I usually leave

12     work early.    It's out in Bakersfield.      I travel all the way

13     from Ridgecrest to Bakersfield and go to school.          Class is

14     from 6:00 to 10:00, so --

15                 And then I've got -- there's a lot of group work, so

16     I've got to meet with other students.

17                 THE COURT:   Okay.   So if you miss one Monday.

18                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      If I miss one

19     Monday, I'll be all right.       But anywhere during this

20     particular course, my own personal emergency comes up, I need

21     to miss one, then I get dropped immediately.

22                 THE COURT:   And if it's from 6:00 to 10:00, I know

23     it's always, but all right, I understand the problem.

24                 Anyone else with an undue hardship given that

25     schedule?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 22 of 143
                                                                             22



 1                Juror 013, if you could approach sidebar here on the

 2     record, please.     Counsel.

 3                Hold on.

 4     ///

 5           (The following discussion was held at sidebar between the

 6     Judge, counsel and Juror 009.)

 7                PROSPECTIVE JUROR IN SEAT NUMBER 9:       I have an

 8     infant -- sorry.      I have an infant, and I'm breastfeeding.        So

 9     I can't be away from my baby for had long.

10                But no top of that, my husband starts work at 4:00,

11     so that's every day, so that would be affecting my job, which

12     would be fine, but then, it would be affecting his as well.

13     So financially --

14                THE COURT:    Okay.   Let me back this up again.

15                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Okay.

16                THE COURT:    So you're pumping.

17                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Yes, pumping and

18     breastfeeding.

19                THE COURT:    Is your baby with you right now?

20                PROSPECTIVE JUROR IN SEAT NUMBER 9:       No, no.

21                THE COURT:    Okay.   So --

22                PROSPECTIVE JUROR IN SEAT NUMBER 9:       I can pump every

23     two to two and a half hours, if that's allowed.         That's fine.

24                THE COURT:    Okay.   And in terms of today, for

25     instance, you're here this afternoon.        You've left --
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 23 of 143
                                                                               23



 1                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Yes.

 2                THE COURT:   -- milk.    And so you need to be able

 3     to -- like, you heard my schedule of how I keep it.

 4                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Uh-huh.

 5                THE COURT:   Is that -- would that provide sufficient

 6     time, or is that not enough time?

 7                PROSPECTIVE JUROR IN SEAT NUMBER 9:       You mean, like,

 8     if I'm listening to guys from 1:00 to 5:00?

 9                THE COURT:   Right.

10                PROSPECTIVE JUROR IN SEAT NUMBER 9:       No, I would have

11     to be break in the middle at least one time to pump.

12                THE COURT:   For how long?

13                PROSPECTIVE JUROR IN SEAT NUMBER 9:       About

14     20-30 minutes.

15                MR. CAPOZZI:    No objection.

16                MR. GAPPA:   No objection.

17                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Thank you.

18                THE COURT:   Yes, I'll excuse you from this summons.

19     For how long -- how long do you think you're going to be on

20     this schedule?

21                PROSPECTIVE JUROR IN SEAT NUMBER 9:       My daughter is

22     five months, so I'm going to try to feed her for a year.              Yes.

23                THE COURT:   Okay.    Then I'll excuse you from this

24     summons.    Don't call back in.     Yes.   All right.

25                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Thank you.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 24 of 143
                                                                             24



 1     Thank you.

 2                THE COURT:   Juror 009 has been excused.

 3                Can we fill that seat.

 4                COURTROOM DEPUTY:     Juror 024.

 5                THE COURT:   Juror 024.

 6                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Juror 024.

 7                THE COURT:   Juror 024.

 8                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Yes.

 9                THE COURT:   Not even close.

10                Any answers to any of the questions I've put to the

11     panel so far?

12                PROSPECTIVE JUROR IN SEAT NUMBER 9:       No, sir.

13                THE COURT:   All right.    Ladies and gentlemen, did any

14     of you know me or any of my courtroom personnel?          No response.

15                Do any of you know the attorneys or the Defendant,

16     Mr. Henry?    No response.

17                During the course of this trial, the following

18     individuals may be called as witnesses, Britton Moore,

19     Arthur Hively, Gary Reid, Tim Cottman, Greg Lynning, Antonio

20     Rusca.

21                MR. GAPPA:   Rusca, Your Honor.

22                THE COURT:   Rusca.    Rebecca Jackson, Jessica Cassidy,

23     Laura Wharf, Robert Todd, Gary Reid, Luis Reid, David Silva,

24     Brandi Rolands, Robin Martin, Robert Gonzalez, and Marcus

25     Lawson.    Any one of you familiar with any of those names?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 25 of 143
                                                                             25



 1                And Juror 006, if we could get a microphone.

 2                PROSPECTIVE JUROR IN SEAT NUMBER 6:       David Silva.

 3                THE COURT:   And the David Silva you know where do you

 4     know them from?     Can you put them in context so we can figure

 5     out if it's the same David Silva.

 6                PROSPECTIVE JUROR IN SEAT NUMBER 6:       Turlock area.

 7                THE COURT:   And do you know what Mr. Silva does for a

 8     living?

 9                PROSPECTIVE JUROR IN SEAT NUMBER 6:       What he used to

10     do was sell equipment.

11                MR. CAPOZZI:    That's the same David Silva.

12                THE COURT:   A friend of Mr. Silva's?

13                PROSPECTIVE JUROR IN SEAT NUMBER 6:       Yes.

14                THE COURT:   How good of a friend?

15                PROSPECTIVE JUROR IN SEAT NUMBER 6:       I've bought

16     equipment from him before.

17                THE COURT:   Stay in touch with him since then?

18                PROSPECTIVE JUROR IN SEAT NUMBER 6:       Yes.

19                THE COURT:   Socialize with him?

20                PROSPECTIVE JUROR IN SEAT NUMBER 6:       When I see him,

21     yes.

22                THE COURT:   Would you categorize him as a friend or

23     as an acquaintance?

24                PROSPECTIVE JUROR IN SEAT NUMBER 6:       Both, yes.

25                THE COURT:   Both.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 26 of 143
                                                                             26



 1                 If you were called upon to judge the testimony of

 2     Mr. Silva, would you be more likely to believe him because of

 3     your relationship with him --

 4                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Yes.

 5                 THE COURT:   -- than you would another witness?

 6                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Yes.

 7                 THE COURT:   So you're close?

 8                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Yes, I've known

 9     him for a while.

10                 THE COURT:   How many years do you think?

11                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Since 2010.

12     He's also worked with my brother-in-law.

13                 THE COURT:   Mr. Gappa, Mr. Pearson, what's your

14     position?    I don't know context.

15                 MR. GAPPA:   Your Honor, in light of the response of

16     whether he would be fair or whether he would give more weight

17     to that testimony, that is a concern.

18                 THE COURT:   All right.   Juror 006, if I -- part of

19     this whole process, and this is not a bad example, I'll be

20     giving the jurors in this case instructions regarding what the

21     law is.    And as jurors, you will all be sworn to apply the law

22     as I give it to you regardless of what you think the law

23     should be, whether you agree with my instructions or not.

24                 One of those instructions would be that all witnesses

25     are to be judged by applying the same standards to the
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 27 of 143
                                                                               27



 1     testimony of each and every witness.        That is, the testimony

 2     of someone who is not a police officer, is to be assessed

 3     using the exact same standards that one would use in assessing

 4     the testimony of a police officer.        Nobody gets presumption by

 5     the jury that they're telling the truth just because of their

 6     position in life.     Everyone's testimony is analyzed and

 7     assessed under the same standards by the jury.

 8                And by the same token, that the jury is required to

 9     fairly and impartially make that assessment of whether they

10     believe what a witness is saying or is not or do not believe

11     what a witness is saying.

12                So if you were to tell me, Judge, I know Mr. Silva

13     really well, and even though I've tried to follow your

14     instructions, the bottom line is, I know him well enough that

15     I -- I could not judge his testimony by the same standards.             I

16     would be inclined to believe him, because I know him so well,

17     and I'm not going to be able to get that out of my head.              Then

18     you probably shouldn't serve as a juror on this case.

19                On the other hand, you may be able to say, You know,

20     I know Mr. Silva.     It's not like we're best friends.       I've

21     done business with him.      I've been out in social situations

22     with him before, but not a lot.       If he testified, and I

23     thought his testimony wasn't truthful, I would have no problem

24     with saying, you know, I just don't believe him.          I believe

25     the other witnesses.     Then, there would be nothing wrong with
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 28 of 143
                                                                               28



 1     you serving sa a juror in this case.

 2                 But a large part of what these questions call on

 3     prospective jurors to do is to look deep, look into your heart

 4     of hearts, and really think about, Can I be fair and

 5     impartial?

 6                 Not, Gee, I hope I can be fair and impartial.        Gee, I

 7     wish I could be fair and impartial.        No, I know myself, and I

 8     can be fair and impartial.      I'll listen to both sides.      I'll

 9     listen to the instructions, and I'll decide the case based

10     solely on the evidence that I hear in open court.          Not based

11     on any preconceived notions that I had about a certain person

12     or a certain kind of person or law enforcement officers.              No.

13     I'm going to hear the evidence.       I'm going apply the Judge's

14     instructions, and I'm going to be fair to both sides and

15     decide what I think the evidence demonstrates.

16                 So in that context, now that I've pontificated, Juror

17     006, what do you think, can you be fair and impartial.

18                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      I think, at the

19     end of the day, no, probably not with him.

20                 THE COURT:   All right.   The Court will excuse Juror

21     006 for cause.

22                 Sir, please call back in after five o'clock on Friday

23     to the eight-hundred number for further instructions.          Thank

24     you, sir.

25                 COURTROOM DEPUTY:   Juror 025.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 29 of 143
                                                                             29



 1                PROSPECTIVE JUROR IN SEAT NUMBER 6:       It's pronounce

 2     Juror 025.

 3                THE COURT:    Juror 025.

 4                PROSPECTIVE JUROR IN SEAT NUMBER 6:       Juror 025.

 5                THE COURT:    Yes.   Any answers to any of the questions

 6     I've asked already?

 7                PROSPECTIVE JUROR IN SEAT NUMBER 6:       No.

 8                THE COURT:    Do any of you have any belief or feeling

 9     towards any of the parties, attorneys, or witnesses that would

10     make it impossible or difficult for you to act as fair and

11     impartial jurors to both the Defendant and the prosecution in

12     this case?    No response.

13                Other than what I've already told you at the outset

14     about the nature of the this case, have any of you heard of or

15     do any of you have any prior knowledge of the facts or events

16     in this case?

17                Do any you have an interest in the outcome of this

18     case of any kind?     No response.

19                Have any of you had any contact with the United

20     States Attorneys Office in the US District Court for the

21     Eastern District of California, or in any other district

22     contact with the United States Attorneys Office or with any

23     office of a criminal defense attorney, including Mr. Capozzi's

24     office?    Anyone have any contact with the offices of either

25     side in this case?      No response.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 30 of 143
                                                                             30



 1                Have any of you or any of your close family members

 2     or -- family members or close friends of yours ever been

 3     prosecuted in a criminal action?

 4                And Mr. --

 5                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Juror 024.

 6                THE COURT:   I wrote it down wrong the first time, and

 7     I was going to use the same pronunciation.

 8                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Prosecuted or

 9     convicted?

10                THE COURT:   Prosecuted.

11                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Yes, my father.

12                THE COURT:   Can we get you a mic even though you have

13     a great booming voice.

14                How long ago was that?

15                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Six years ago.

16                THE COURT:   And --

17                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Seven years ago.

18                THE COURT:   State Court or Federal Court?

19                PROSPECTIVE JUROR IN SEAT NUMBER 9:       It was State.

20                THE COURT:   And what was the charge, if you recall?

21                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Arson.

22                THE COURT:   Did you go through that the criminal

23     justice process with your father?

24                PROSPECTIVE JUROR IN SEAT NUMBER 9:       No.   I was a

25     witness.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 31 of 143
                                                                             31



 1                THE COURT:   All right.    Prosecution witness or

 2     defense witness or both?

 3                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Defense.

 4                THE COURT:   All right.    And that, from your question,

 5     did that prosecution result in a conviction or an acquittal?

 6                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Acquittal.

 7                THE COURT:   Was that here in Fresno County?

 8                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Kings.

 9                THE COURT:   Kings County.

10                Anything about that process, the way you were treated

11     by the Court, the parties, the investigators, anything else,

12     anything about having gone through that process that left you

13     with a bad taste about the criminal justice system?

14                PROSPECTIVE JUROR IN SEAT NUMBER 9:       No, I think it

15     worked properly.

16                THE COURT:   Bear any ill will towards in government

17     investigators, prosecutor's office in general as a result of

18     that experience?

19                PROSPECTIVE JUROR IN SEAT NUMBER 9:       At the time I

20     had strong opinions, but growing older and looking back on it

21     a little bit, I think all parties were doing their job.

22                THE COURT:   Okay.   You understand that every case is

23     its own case?

24                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Absolutely.

25                THE COURT:   Do you think, as you sit here today would
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 32 of 143
                                                                             32



 1     you be comfortable if you were sitting in Mr. Gappa and

 2     Mr. Pearson's shoes, would you be comfortable with you on the

 3     juror?

 4                 PROSPECTIVE JUROR IN SEAT NUMBER 9:      Absolutely.

 5                 THE COURT:   Don't think you'd be prejudice against a

 6     prosecution?

 7                 PROSPECTIVE JUROR IN SEAT NUMBER 9:      No, sir.

 8                 THE COURT:   And there was more.    Yes, Juror 005.

 9                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      My husband.

10                 THE COURT:   All right.   How long ago?

11                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      I want to say

12     it was eight years ago before we were married.

13                 THE COURT:   All right.   And were you with him at that

14     time now?

15                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      I knew him.

16                 THE COURT:   Were you a participant either for support

17     reason as or --

18                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      No.

19                 THE COURT:   Or in any other way in that proceeding?

20                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Not in the

21     proceeding.    I'm mean, outside of court.

22                 THE COURT:   Right.   And criminal case?

23                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Yes.

24                 THE COURT:   And --

25                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Well, I don't
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 33 of 143
                                                                             33



 1     know as far as criminal.      It was a federal case.

 2                THE COURT:   It was a federal case.      What kind of

 3     charge?

 4                PROSPECTIVE JUROR IN SEAT NUMBER 6:       Pornography.

 5                THE COURT:   Child pornography?

 6                PROSPECTIVE JUROR IN SEAT NUMBER 6:       Yes.

 7                THE COURT:   All right.    And did that case go to

 8     trial?

 9                PROSPECTIVE JUROR IN SEAT NUMBER 6:       That, I don't

10     know all the details of that.       I don't remember.

11                THE COURT:   Okay.   Do you know --

12                PROSPECTIVE JUROR IN SEAT NUMBER 6:       He was

13     convicted, and he served time.

14                THE COURT:   Okay.   You heard me describe the nature

15     of the charges here.

16                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       Yes.

17                THE COURT:   Having gone through that proceeding with

18     your husband, do you think you can be fair and impartial?

19                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       Absolutely.

20                THE COURT:   In this case like this one?

21                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       Absolutely.

22                THE COURT:   Could you understand where the

23     prosecution in the case might say, I don't know if she can be

24     fair and impartial if her husband was prosecuted for a similar

25     offense in the past?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 34 of 143
                                                                              34



 1                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      Uh-huh.

 2                 THE COURT:   What would you stay to that?

 3                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      I would look

 4     at the testimony, and if you're guilty, you're guilty.           If

 5     you're not, you're not.

 6                 THE COURT:   And you think you could do that?

 7                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Yes.

 8                 THE COURT:   You don't harbor --

 9                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      I also

10     believe people can be rehabilitated.

11                 THE COURT:   You don't harbor any ill will towards the

12     prosecution because of what your husband went through?

13                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      No.   I think

14     it was the best thing that ever happened to him.

15                 THE COURT:   Okay.   And down below, I think we had a

16     few.   All the way up, Juror 002?

17                 PROSPECTIVE JUROR IN SEAT NUMBER TWO:      Yes.   Hello.

18     My younger brother has been in and out of prison.

19                 THE COURT:   Okay.

20                 PROSPECTIVE JUROR IN SEAT NUMBER TWO:      Last time I

21     think was maybe five, seven years ago.

22                 THE COURT:   Were you involved?

23                 PROSPECTIVE JUROR IN SEAT NUMBER TWO:      No, it was

24     just him.

25                 THE COURT:   Okay.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 35 of 143
                                                                             35



 1                PROSPECTIVE JUROR IN SEAT NUMBER TWO:       Being a

 2     troublemaker.

 3                THE COURT:   Did you go to Court?

 4                PROSPECTIVE JUROR IN SEAT NUMBER TWO:       No, no.

 5                THE COURT:   No direct involvement in those

 6     proceedings?

 7                PROSPECTIVE JUROR IN SEAT NUMBER TWO:       None at all.

 8                THE COURT:   In terms of attending the trials or

 9     anything else?

10                PROSPECTIVE JUROR IN SEAT NUMBER TWO:       No.

11                THE COURT:   Did you visit him in prison?

12                PROSPECTIVE JUROR IN SEAT NUMBER TWO:       No, only my

13     mother.

14                THE COURT:   All right.    Anything about the fact that

15     your family has gone through that process that you think would

16     make it difficult for you to --

17                PROSPECTIVE JUROR IN SEAT NUMBER TWO:       No -- for his

18     own choices.    I believe he had a fair trial.       He was there

19     because he had to be there.

20                THE COURT:   All right.    Let's pass the microphone

21     down front.    Juror 016?

22                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:         My uncle,

23     my sister, and two of my really close friends.

24                THE COURT:   Have all been charged in the past?

25                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:         Yes.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 36 of 143
                                                                             36



 1                THE COURT:   With criminal offenses?

 2                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Yes.

 3                THE COURT:   Were you involved in terms of providing

 4     support, being in attendance in court, any of those sorts of

 5     things in any of those instances?

 6                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        No.

 7                THE COURT:   Anything about your family members and

 8     friends having gone through the criminal justice system that's

 9     left you with a strong feeling one way or the other about the

10     criminal justice system?

11                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        No.

12                THE COURT:   Do you think there -- anything about

13     those experiences that those close to you have gone through

14     that would make it hard for you to be fair and impartial in a

15     criminal case such as this one?

16                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        No,

17     absolutely not.

18                THE COURT:   Juror 017?

19                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        Yes.    My

20     ex-husband was charged in a criminal case and convicted.

21                THE COURT:   All right.    How long ago, Ma'am?

22                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:

23     25 years, actually.

24                THE COURT:   Were you involved in those proceedings in

25     terms of providing support or --
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 37 of 143
                                                                              37



 1                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        I was --

 2     I was in the Court with him except for the last time he went

 3     in, he pled -- he plea bargained, on the last visit.          But I

 4     had gone to court with him before that.

 5                THE COURT:    All right.   And as a result of that, he

 6     was incarcerated.

 7                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        Uh-huh,

 8     yes.

 9                THE COURT:    Are you still married?

10                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        No.

11                THE COURT:    And as a result of that experience, did

12     you come away with strong feelings one way or the other

13     towards the criminal justice system?

14                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        I just

15     know that in my opinion he was -- he was used as an example in

16     the plea bargain, the district attorney and the -- the private

17     investigating firm that was hired -- at least the investigator

18     lied on the stand.      So I mean, it was -- it was not a good

19     experience for me.

20                THE COURT:    All right.   Do you think that you could

21     be a fair and impartial juror in a criminal case like this one

22     given that experience?

23                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        I

24     believe I could.     Although, there's one other experience that

25     I had that's not -- wasn't directly someone that I was very
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 38 of 143
                                                                             38



 1     close to, but it was someone that I knew and it affected my

 2     family because my son was only two years old, and he was in a

 3     daycare where he was turned upside down, because one of the

 4     people that was, kind of, like, a helper at the daycare was

 5     charged was some ICE came in and he was charged with child

 6     pornography.    He was a deputy at Tulare County Sheriff's

 7     Department.    And my -- my good friend who had the daycare, was

 8     very close with him.     And I knew him very well, and my kids

 9     knew him very well, and he ended up going to prison for child

10     pornography charges.

11                THE COURT:   All right.    Two separate issues.

12                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        Two

13     separate issues, right.

14                THE COURT:   When you say you think you could be fair

15     and impartial, do you have doubts about that?

16                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        So, I

17     also teach school, and I just as -- this whole subject is

18     difficult for me.

19                THE COURT:   All right.

20                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        It's

21     hard to.    I would try, but I can't say for sure just because

22     of all -- all of that.

23                THE COURT:   All right.    Juror 018?

24                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Thank

25     you.   My daughter married a registered child molester.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 39 of 143
                                                                              39



 1                THE COURT:   Okay.

 2                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        And he

 3     was convicted.

 4                THE COURT:   After they were married?

 5                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        No,

 6     before.

 7                THE COURT:   Okay.   And so were you around during his

 8     prosecution?

 9                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        No.

10                THE COURT:   So subsequent to his conviction your

11     daughter married him?

12                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Correct.

13                THE COURT:   And any -- anything about your

14     relationship with him or knowledge of that situation that you

15     think would make it difficult for you to serve as a juror in

16     case like this one?

17                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Well, I

18     don't acknowledge him.      He's been convicted.     There's -- my

19     daughter knowingly married him and lost custody of her child.

20     So she left my granddaughter without a mother.         I wish -- you

21     know, I mean, I'd like to say I could, but I'm not -- I don't

22     know.

23                THE COURT:   All right.    And was there someone else in

24     the front row who had a response?

25                Let me -- let me talk to you about -- focus back
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 40 of 143
                                                                             40



 1     again on this particular case.       I've told the general nature

 2     of the charges in this case, and some of you have raised some

 3     concerns.

 4                 And it is possible that during this trial, the jury

 5     will be presented evidence with respect to the child

 6     pornography charges that may be graphic.        Certainly, I'll do

 7     what is necessary to keep that evidence of that nature to a

 8     minimum, but there may be evidence of some graphic images,

 9     that the jury in this case will be exposed to.

10                 Now, that being said, we ask jurors in a variety of

11     context, to view evidence that in another context certainly

12     they would find upsetting.      You know, in murder cases we have

13     to ask jurors often to review autopsy photos, and in accident

14     cases, you know, photographs, depictions of immediate

15     aftermath of deadly accidents and the like.

16                 It is important that both sides in the case get and

17     receive a trial by a fair and impartial jury.         That's not

18     always an easy thing to do, and we recognize that.          But it is

19     also important that everyone called to jury service in that

20     kind of a case recognizes, Look, I may be called upon to

21     review evidence that's not the thing I would have chosen to

22     do, but that's not the evidence in the case.         And despite its

23     nature, I understand that what my job is to be fair and

24     impartial, not to be influenced by, you know, graphic

25     evidence, but instead to focus on the evidence and the
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 41 of 143
                                                                             41



 1     instructions of the Court and to decide the case based only on

 2     the evidence that we receive in open court, not a major

 3     reaction, not something that does not reflect deliberation,

 4     but based upon a careful consideration of the evidence in that

 5     case.

 6                Now, it is also important, however, that if you look

 7     in your heart of hearts and you say, You know, given things

 8     that I've been exposed to in my past, given my own personal

 9     history, I know myself if I see any of that kind of evidence,

10     I'm just not going to be able do my job, I can't do it.

11                If that's the case, then we need to know it.        Both

12     sides, everybody needs to know it.        Because both sides are

13     entitled to a fair and impartial jury, who is capable of

14     deciding the case based only on the evidence and the law.

15                So I know some of you are already out loud struggling

16     with those kind of issues trying to decide, Hey, can I be

17     fair?   That's the ultimate question, can I be fair?

18                Juror 017, gave you a little time to think.        What do

19     you think?    In a case like this, can you be a fair and

20     impartial juror?

21                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        I don't

22     think I can review evidence that involves child -- children.

23                THE COURT:   All right.    Any objection?

24                MR. GAPPA:   No, Your Honor.

25                MR. CAPOZZI:    No, Your Honor.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 42 of 143
                                                                                 42



 1                THE COURT:   Thank you, Ma'am, please call the

 2     eight-hundred number after five o'clock on Friday.

 3                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        Thank

 4     you.

 5                COURTROOM DEPUTY:    Juror 026.

 6                THE COURT:   Juror 026, any answers to my questions so

 7     far?

 8                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        No.

 9                THE COURT:   Juror 018, what do you think?       Can you do

10     it?

11                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        I don't

12     think I can be -- no.

13                THE COURT:   Now -- and it's the fact of your

14     daughter's marriage to the individual, who you've declined to

15     recognize, and all of the havoc that that's wreaked on the

16     family; that's just too much?

17                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Yes.     I

18     think that's the majority of it.       And I'm sure the prosecution

19     has done their job to get him here, so I don't know that -- I

20     don't think I can be impartial to that.

21                THE COURT:   Well, you heard what I said at the outset

22     about the presumption of innocence?

23                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        I know.

24                THE COURT:   Well, those aren't just words, you know?

25     That's -- that's -- that is something that our system of
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 43 of 143
                                                                              43



 1     justice is built on, when an individual pleads not guilty that

 2     each and every element of the offense charged is put at issue.

 3     And it's the prosecution's burden to prove each and every

 4     element beyond a reasonable doubt that the defense presumed

 5     innocent, and the presumption of innocence remains with him

 6     throughout the trial and during deliberations unless and until

 7     it's dispelled by proof of guild beyond a reasonable doubt

 8     present here in open court.      I mean -- those aren't -- that's

 9     not just lip service.      That's really what our whole system of

10     justice is based on.

11                But other than that issue, do you think it would just

12     not be possible under these circumstances given what you've

13     been exposed to in the past to be fair?

14                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Well, I

15     shared it.    So you know, I didn't want to keep anything like

16     that from you, and have a chance of --

17                THE COURT:   No, I --

18                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        So I

19     mean, I'm not proud of not being able to be impartial to it.

20     I respect the procedure.      I just wanted you to know.

21                THE COURT:   And I appreciate that, and I didn't --

22     really, what I just said was more for the others' benefit than

23     it is for yours.

24                And I want to make clear something else.        We all

25     bring baggage with us.      We're all affected by our life's
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 44 of 143
                                                                             44



 1     experiences.    And our life experiences, I think, certainly

 2     affect the way we view things, and the way we view even the

 3     same thing.    I won't see evidence the same way that my

 4     courtroom deputy may see the exact same evidence.          Why?

 5     Because our life experiences have been different, you know.

 6                Your experiences in life affect the way you see

 7     things, affect what you think about them.         And to think

 8     otherwise, I think, really defies reality.         There's no doubt

 9     we're all affected by our life experiences.

10                The question is, in the end whether those experiences

11     are so powerful, that we really can't decide completely based

12     upon the evidence.      We've got too much baggage or the baggage

13     is too strong on a particular issue.        So that even though

14     we're trying to be fair, it's always going to cause us to go

15     one way, because our baggage is just too much.

16                And being able to acknowledge that, I think that's

17     what you're telling me, is that in particular case, you'd like

18     to be fair, but you just have doubts whether you can be?

19                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Correct.

20                THE COURT:    Any objection?

21                MR. GAPPA:    No, Your Honor.

22                MR. CAPOZZI:    No.   I just thank you for your honesty.

23                THE COURT:    Much appreciated.    Please call in after

24     five o'clock on Friday to get further instructions.          Thank you

25     very much, Ma'am.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 45 of 143
                                                                             45



 1                COURTROOM DEPUTY:    Juror 027.

 2                THE COURT:   Juror 027, do you have any answers to the

 3     questions that I've already put to the panel?

 4                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        No, sir.

 5     No, sir.

 6                THE COURT:   Thank you.    Have any of you ever been a

 7     party or a witness in a civil proceeding of any kind?           Either

 8     a civil trial or a civil deposition?        Anybody ever been

 9     involved as party, a plaintiff or a defendant or as a witness

10     in a civil case?

11                And Juror 024.

12                PROSPECTIVE JUROR IN SEAT NUMBER 9:       I was in a

13     dispute.    It was a corporate between a walnut broker and

14     farming operation.

15                THE COURT:   You were a witness or a party?

16                PROSPECTIVE JUROR IN SEAT NUMBER 9:       A party.    I

17     operated and ran a walnut dehydrator for seven or eight years,

18     and was the processor for the nuts.

19                THE COURT:   So you were named as a defendant?

20                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Yeah, I was -- I

21     wasn't named as a defendant.       It was my dad's

22     Farms.   My uncle and dad were partners in the dehydrating

23     company that I ran.     So I was in charge of all weight tags and

24     things like that, how much product went in different

25     directions and contract disputes.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 46 of 143
                                                                             46



 1                THE COURT:    I'm trying figure out what your role in

 2     the civil case was.

 3                PROSPECTIVE JUROR IN SEAT NUMBER 9:       I was a witness,

 4     because I was the one that kept track of weight tags,

 5     tonnages, thing like that, directions it went, what was

 6     contracted, what wasn't.

 7                THE COURT:    Anything about your involvement in that

 8     civil dispute that left you with a strong feeling, negative or

 9     positive, about the civil system of justice?

10                PROSPECTIVE JUROR IN SEAT NUMBER 9:       No, sir.

11                THE COURT:    All right.    And for those of you, we'll

12     get to this at the end, but for those of you that have sat as

13     jurors in a civil case in the past, if any of you have, there

14     are different standards of proof.       Proof in a criminal case,

15     the standard, the evidence is judged by is proof beyond a

16     reasonable doubt.

17                In a civil case, the standard of proof is proof by a

18     preponderance of the evidence.        Preponderance of the evidence

19     in a civil case means just a little bit more evidence.          The

20     scales of evidence tips slightly one way, that satisfies the

21     preponderance of the evidence standard.

22                The proof required in a criminal case is a greater

23     standard of proof.      It requires proof beyond a reasonable

24     doubt, not all possible doubt, beyond a reasonable doubt.

25     You'll be getting instruction at the end of the case about
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 47 of 143
                                                                             47



 1     what the reasonable doubt standards requires.         But it is a

 2     different standard than that of which applies in a civil case.

 3                Juror 010?

 4                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       Yes.   I was

 5     involved in a car accident and am currently suing the person

 6     that hit me.

 7                THE COURT:   Anything about your involvement in that

 8     case either with respect to dealing with lawyers, dealing with

 9     judges that has left you with a strong feeling or bitter

10     taste?

11                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       No, sir.

12                THE COURT:   You think it will have any impact on your

13     ability to fair and impartial in this case?

14                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       No, sir.

15                THE COURT:   There's someone up top.      Juror 005.

16                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       Juror 005.

17                THE COURT:   Oh, there's the "S."

18                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       I had a

19     workman's comp case probably about 15 years ago.          And then,

20     also a property dispute case, where we were the tenant

21     purchasing the house and the owner.        But no ill feelings with

22     the court system.

23                THE COURT:   Anything about your involvement in those

24     civil cases that you think would affect your ability to serve

25     as a fair and impartial juror in a criminal case like this
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 48 of 143
                                                                              48



 1     one?

 2                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       No.

 3                THE COURT:   Didn't come away with any strong

 4     feelings, "I really don't like judges at all"?

 5                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       No.

 6                THE COURT:   All right.    Down in the front row.       Juror

 7     016?

 8                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        My minor

 9     child was a witness.     And now I'm drawing a blank, but I've

10     been involved in with the worker's comp case, but I was a

11     witness.

12                THE COURT:   Workman's comp case.      What kind of case

13     was your youngest child in?

14                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        He was

15     an -- initially, it was a criminal case, but then it was a

16     civil case.    So he was -- he was called up as a witness for

17     the civil trial.     It was, his buddies were messing around, and

18     it got out of the hand; and the young lady involved, her

19     parents filed charges against one of the boys involved.

20                THE COURT:   All right.    So was what age were the --

21                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        They

22     were --

23                THE COURT:   -- participants?

24                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        They were

25     13, 14 at the time.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 49 of 143
                                                                               49



 1                 THE COURT:   Okay.   And allegations of sexual

 2     misconduct?

 3                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       Yes, yes.

 4                 THE COURT:   No criminal charges, but ultimately a

 5     civil suit filed?

 6                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       Yes.

 7                 THE COURT:   And your son was called as a witness?

 8                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       Yes.

 9                 THE COURT:   But not as a subject of the

10     investigation.

11                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       No.

12                 THE COURT:   Just a mere witness.

13                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       Just a

14     witness.

15                 THE COURT:   Anything about that exposure to that

16     incident through your son that you think would make it

17     difficult for you to be fair and impartial in a case such as

18     this one?

19                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       No.    In

20     fact, I know all of the children involved, and it was handled

21     extremely well.

22                 THE COURT:   And anything about your involvement in

23     that process that left you with any negative impressions of

24     the civil system of justice or law enforcement for that

25     matter?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 50 of 143
                                                                              50



 1                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       No.

 2                 THE COURT:   All right.   And there was someone else?

 3     Yes, Juror 019?

 4                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       When I

 5     worked in the Department of Corrections I was a witness to

 6     about six cases that went to -- I worked in Cal Patrick State

 7     Prison, so that Imperial County and all the cases were tried

 8     in San Diego, so I was -- I was a witness for the State.

 9                 THE COURT:   Okay.   Having to do with assaults in

10     prison.

11                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       Assaults,

12     attempted murders.

13                 THE COURT:   Violence in prison?

14                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       Right.

15                 THE COURT:   Anything about your involvement in those

16     civil cases that you think has impacted your ability to serve

17     as a fair and impartial juror in a criminal case such as this

18     one?

19                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       Not in

20     those cases.    It was like always the -- it's like the nature

21     of the criminals that were there.       So it was always -- it was,

22     like, always, like, us against them --

23                 THE COURT:   Uh-huh.

24                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       -- kind

25     of thing.    Because I was there as a witness.       I was -- I was a
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 51 of 143
                                                                             51



 1     correctional nurse, so I always saw the injuries or whatever

 2     firsthand.    So as I would observe, and examine take notations

 3     and things like that, that's what was brought back up into

 4     court as far as me being the witness, you know.

 5                THE COURT:   That seems fairly far afield from what's

 6     at issue here.     Do you have any concerns about your ability to

 7     be fair and impartial as a case such as this one as a juror in

 8     a criminal case?

 9                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        No, I

10     think I can do my best.      You get a little jaded when you work

11     the prison system for a long time.

12                THE COURT:   You'd recognize, however, that every

13     case --

14                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        Oh, of

15     course, I know they're different.

16                THE COURT:   Stands on it's own merits, right?

17                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        Right,

18     right.    They're all different.

19                THE COURT:   And there can be strong cases, there can

20     be weak cases, and everything across the board, right?          Do you

21     think you could decide a case based solely on the evidence

22     that you hear here in open court and my instructions?

23                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        Yes.

24                THE COURT:   Are any of you or any members of your

25     family employed by the federal government with the exception
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 52 of 143
                                                                             52



 1     of military service?     Yes, Juror 011?

 2                PROSPECTIVE JUROR IN SEAT NUMBER 11:       My husband.

 3     Navfac on the naval air station.       My husband works for the

 4     Navfac on the Naval air station.

 5                THE COURT:   He's a civilian employee?

 6                PROSPECTIVE JUROR IN SEAT NUMBER 11:       Yes.    He's

 7     retired military.     Now he's a civilian employee.

 8                THE COURT:   Not related to any law enforcement

 9     function, correct?

10                PROSPECTIVE JUROR IN SEAT NUMBER 11:       Oh, no.

11                THE COURT:   Anything about the fact that he is now a

12     civilian employee at the federal government, do you think in

13     any way would cause you to favor the United States Government

14     in a criminal case like this one?

15                PROSPECTIVE JUROR IN SEAT NUMBER 11:       I don't think

16     so.

17                THE COURT:   You don't think so?

18                PROSPECTIVE JUROR IN SEAT NUMBER 11:       No.

19                THE COURT:   All right.    Anyone else?    Yes, Juror 016?

20     And Juror 015?     I think that was her hand raised.        It was

21     either an ear scratch or hand raise.        I'm not --

22                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:         I feel

23     like I have a lot of answers to a lot of questions.          You said

24     friends right?     Or just family?

25                THE COURT:   I said -- you or any member of your
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 53 of 143
                                                                              53



 1     immediate family.

 2                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Okay.     No?

 3                THE COURT:    Close friends.

 4                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Close

 5     friends, yes.

 6                THE COURT:    What do they do?

 7                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Postal

 8     workers.    Thank you.

 9                THE COURT:    Postal workers?

10                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Yes.

11                THE COURT:    Anything about that relationship that

12     would make it hard to serve as a juror in a case prosecuted by

13     the government?

14                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Not at

15     all.

16                THE COURT:    Juror 015, was it a hand raise?

17                PROSPECTIVE JUROR IN SEAT NUMBER 15:       No.

18                THE COURT:    No hand raise.

19                All right.    I repeated in my responses to Juror 018,

20     the notion of the presumption innocence, and proof, the

21     requirement of proof beyond a reasonable doubt.         You've heard

22     me talk a little bit about that now twice.

23                Is there anything anybody that has any quarrel or

24     more importantly, anyone that says, You know, I just don't

25     believe that, and I think I would have a hard time following
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 54 of 143
                                                                               54



 1     that instruction if that's what the judge tells me that's what

 2     I have to do, that there's a presumption of innocence and that

 3     the government has to prove their case by proof beyond a

 4     reasonable doubt?     Anybody that has a problem with that

 5     notion?

 6                Yes, Juror 027?

 7                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Sometimes

 8     when it's heavy English, I have to check on -- my Google what

 9     that means.

10                THE COURT:   So you have some difficulty understanding

11     what we're talking about?

12                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Yes, when

13     it's -- I know it's intelligent language, when it's very

14     higher language, I will have to Google it, what it's meaning.

15                THE COURT:   All right.    What's -- your native

16     language is?

17                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Filipino.

18                THE COURT:   Very different than English.       So have you

19     been having trouble following some of my questions so far?

20                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        No.      I'm

21     just -- I'm just telling you just up front that sometimes I

22     have to read it constantly for me to understand it.          It's not

23     only one time reading for me, too.        I need to follow that.

24                THE COURT:   And you think that -- is there anything

25     that I've said so far in my questions that you have not
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 55 of 143
                                                                             55



 1     understood?

 2                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        I

 3     understood.

 4                THE COURT:   You have?

 5                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Yes.

 6                THE COURT:   But you are concerned that there may be

 7     some words that you may not understand.

 8                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Yes, when

 9     it's very heavy professional English.

10                THE COURT:   Okay.   But just to be clear, anything

11     that I've said so far you think you understood?

12                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Yes, yes.

13                THE COURT:   Including my question about the law right

14     now?

15                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Yes.

16                THE COURT:   Whether you have any difficulty applying

17     that standard?

18                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Yes, I

19     understand.

20                THE COURT:   Okay.   Because I don't think that it will

21     get much more technical than that.

22                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        All

23     right.

24                THE COURT:   My instructions will be in writing not

25     that I -- but I'll also be telling you that you can't consult
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 56 of 143
                                                                             56



 1     a dictionary.    So --

 2                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        No Google

 3     either?

 4                THE COURT:    No Google, no internet searches, no, no.

 5     The jury will be repeatedly told that they can't do any

 6     research about the evidence of the case on the internet, using

 7     a dictionary, using any source other than the instructions

 8     that I give you and what you hear here in court.          And they'll

 9     be told that every day when they leave.        They can't -- the

10     jury will not be allowed to search the internet or to Google

11     words.    Are you concerned about your ability to follow?

12                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        I can

13     read.    I can read.

14                THE COURT:    All right.

15                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        I just --

16     I'm just saying I'm not so talented like you guys.

17                THE COURT:    I don't know about that.     We all have our

18     own talents.

19                Juror 014?

20                PROSPECTIVE JUROR IN SEAT NUMBER 14:       I have almost

21     the same problem.      I understand, but when time to ask, I

22     respond, and I have trouble with that.        And more problem when

23     I'm writing.    I don't know if that still good to still be

24     here.

25                THE COURT:    Have you had difficulty understanding
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 57 of 143
                                                                             57



 1     what I've been asking?

 2                PROSPECTIVE JUROR IN SEAT NUMBER 14:       I understand

 3     most of the -- you say.      But you ask me a question,

 4     probably -- I probably is to asking you to respond.          And I

 5     have more problems when writing.

 6                THE COURT:   Okay.    The jury won't be called upon to

 7     write, for the most part.       But the bigger question is whether

 8     you think that your English language skills are sufficient

 9     that you'll be able understand what I say, and what the

10     witnesses testified to.

11                You've heard me ask a lot of questions today, do you

12     think you've followed all of my questions and understood them?

13                PROSPECTIVE JUROR IN SEAT NUMBER 14:       Most of them.

14                THE COURT:   Most of them?

15                PROSPECTIVE JUROR IN SEAT NUMBER 14:       Maybe 70

16     percent, 75.

17                THE COURT:   Any objection?

18                MR. CAPOZZI:    No, Your Honor.

19                MR. GAPPA:   No, Your Honor.

20                THE COURT:   Thank you, sir.     And I think I'm going to

21     excuse me him from the summon.

22                COURTROOM DEPUTY:     Yes, Your Honor.

23                THE COURT:   Thank you, sir.

24                COURTROOM DEPUTY:     Juror 028.

25                THE COURT:   Yes, Juror 028, any answers to my
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 58 of 143
                                                                               58



 1     questions so far?

 2                 PROSPECTIVE JUROR IN SEAT NUMBER 14:      I'm good.

 3                 THE COURT:   All right.   Can you pass the microphone

 4     to Juror 007 behind you.

 5                 Yes, Juror 007?

 6                 PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:       Yes.   I have

 7     the same problem as she told you, the guy told you.          Some, I

 8     can understand, some not.      But most I understand, but if

 9     you -- you're asking me something to get my idea, then I give

10     you the answer of something, my opinion.

11                 THE COURT:   What I'm most concerned about is whether

12     you've understood everything that I have asked.

13                 PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:       Some, but

14     some not.

15                 THE COURT:   What's your primary language, sir?

16                 PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:       Punjabi from

17     India, Punjabi State.

18                 THE COURT:   And how much do you think of what

19     you've -- how much of my questions have you understood?           All

20     of them?

21                 PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:       Not all of

22     them.   About 70, 72, like that.      The -- some of you -- what

23     you said is too -- I mean, too hard to understand what it

24     mean.   So I can understand the simple thing, but not the like

25     a tech, legally, I can't answer proper answer.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 59 of 143
                                                                              59



 1                THE COURT:   Well, I'm not all that concerned about

 2     answers.    I'm more concerned about what you understand that's

 3     being said, and your ability to do deliberate with your fellow

 4     jurors.    You will not be called upon except on an unusual

 5     circumstances here in open court to answer questions.

 6                The question is can you understand the evidence,

 7     understand the instructions, and discuss the case with your

 8     fellow jurors?     Do you think you're capable of doing that?

 9                PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:        I can try,

10     but I don't want to give the answer incorrect.

11                THE COURT:   All right.    Anyone else?

12                A defendant in a criminal case has the right to

13     testify in their own defense.       However, if they elected not to

14     do so, no inference of guilt can be drawn from the fact that

15     they will elect not to testify.       That's the law.

16                Anybody have difficulty with that proposition or

17     think that they couldn't follow an instruction that tells you

18     that's the law?     No response.

19                Do any of you or any members of your immediate family

20     belong to any group or organization that is primarily

21     concerned with issues related to the rights of victims of

22     crime, such as Mother's Against Drunk Driving, organizations

23     like that?

24                On the other hand, are any of you or members of your

25     family involved in organizations with a strong emphasis in
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 60 of 143
                                                                             60



 1     criminal justice issues from the rights of defendant's point

 2     of view, such as Families Against Mandatory Minimus, or other

 3     similar organizations?      No response.

 4                MR. CAPOZZI:    There's one.

 5                PROSPECTIVE JUROR IN SEAT NUMBER 4:       Just a question.

 6                THE COURT:   Yes, Juror 023?

 7                PROSPECTIVE JUROR IN SEAT NUMBER 4:       I participate

 8     with a motorcycle club, and we go support a lot of different

 9     groups, Bikers Against Child Abuse would be one.          I don't know

10     if that's equal to what you were asking, but I felt the

11     information should be given.

12                THE COURT:   All right.    What other kinds of

13     organizations has your group participated with?

14                PROSPECTIVE JUROR IN SEAT NUMBER 4:       There's been a

15     bunch.   Pretty much any excuse to go out and ride.

16                THE COURT:   Like toy drives?

17                PROSPECTIVE JUROR IN SEAT NUMBER 4:       Yes.   Like

18     Saturday we're supposed to do a poker run for ourselves where

19     we raise money for food baskets to give to needy families our

20     town.

21                THE COURT:   All right.

22                PROSPECTIVE JUROR IN SEAT NUMBER 4:       We do that for

23     Thanksgiving as well as for Christmas.

24                THE COURT:   Anything about your charitable work in

25     that regard that you think would make it difficult for you to
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 61 of 143
                                                                             61



 1     be fair and impartial in a case such as this one?

 2                PROSPECTIVE JUROR IN SEAT NUMBER 4:       You know, as a

 3     parent, you know, I really support like the BOCA folks and

 4     stuff.    As we going through this, I'm asking myself a lot, if

 5     I could be truly fair.      I like to think, yes, but we keep

 6     bringing up questions and other people keep bringing up

 7     points.    And I'm starting to question myself.       Just to be

 8     honest.

 9                THE COURT:   Do any of you have strong feelings about

10     the criminal justice system or the prosecutions of criminal

11     cases in general that would affect your ability to be fair and

12     impartial?

13                Have any of you or any members of your immediate

14     family ever been -- I think I may have asked this -- ever been

15     a witness or a victim -- witness to or victim of a crime?

16     Witness to or victim of a crime?       Yes, Juror 023?

17                PROSPECTIVE JUROR IN SEAT NUMBER 4:       A good chunk of

18     my family got victimized by an aunt that fell into a drug

19     habit a few years back.

20                THE COURT:   Anything about that incident or your

21     involvement with any investigation of that matter that you

22     think would make it hard for you to be fair and impartial

23     other than what you've already he revealed?

24                PROSPECTIVE JUROR IN SEAT NUMBER 4:       No.   That was

25     really kind drugs, completely different scenario.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 62 of 143
                                                                              62



 1                THE COURT:   All right.    Let's take an our afternoon

 2     recess.    We'll convene at 3:15 p.m.

 3                Ladies and gentlemen, you can talk about anything you

 4     want outside except what we've talked about in here.          That

 5     should not be the subject of any conversations except here in

 6     open court.    We'll see you again in about 12 minutes.        Thank

 7     you.

 8          (Recess taken.)

 9                THE COURT:   We're back in the presence of the

10     prospective jurors.

11                Have any of you members of your immediate family,

12     ever been affected by enforcement of child pornography or

13     obscenity laws or laws that govern and criminalize sexual

14     exploitation of children that you have not already disclosed

15     to me?    No answers.

16                I believe that I've already covered this, but out of

17     abundance of caution, have any one of you, anyone in your

18     family or any close, personal friend of yours ever been

19     accused by anyone of a crime involving a child that you have

20     not already divulged?      Yes, Juror 016.    If we can get the

21     microphone to Juror 016.

22                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        My uncle

23     was accused of molesting his daughter.        One of my best friends

24     was accused of having sex with a minor when he was 18.          And

25     then the sexual assault between the kids.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 63 of 143
                                                                             63



 1                THE COURT:   Right.    And the offense involving the

 2     charge involving your uncle, how long ago was that?

 3                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        I would

 4     say 20 years ago.

 5                THE COURT:   Were you in any way involved directly in

 6     terms of attending court hearings that sort of thing?

 7                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        No, it all

 8     happened in New York.

 9                THE COURT:   All right.    Anything about any of those

10     experiences involving family and friends that you think would

11     make it difficult for you to serve on a jury in case like this

12     one and do so fairly and impartially?

13                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Not at

14     all.

15                THE COURT:   Anyone else?

16                And again, I've touched on this in other ways, have

17     any of you had either very bad or very good experience with

18     law enforcement of any kind, state, local, federal that would

19     cause you either to always trust and favor the testimony of

20     law enforcement officers, or cause you to always distrust and

21     disfavor the testimony of law enforcement officers?           Any very

22     positive or very negative experiences with law enforcement

23     that would color your ability to make credibility assessments?

24     Juror 023?

25                PROSPECTIVE JUROR IN SEAT NUMBER 4:       My own
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 64 of 143
                                                                             64



 1     interactions with policemen have always been good, but I've

 2     watched a couple of my friends that have dark histories been

 3     clean and away for a long time, when the police roll up, they

 4     just really kind of dig into them.

 5                I've seen a few things that really kind of make me

 6     question -- you know, I really have to listen to -- to police

 7     and you know, law enforcement.       I tend to have to question

 8     them a little bit after seeing what they've gone through, but

 9     that's all secondhand.      And I don't necessarily know

10     everything that went on in the past.

11                THE COURT:   Having seen instances where you thought

12     law enforcement acted inappropriately, would you also agree

13     that, again, just like every case is different that every

14     individual, every situation is different?

15                PROSPECTIVE JUROR IN SEAT NUMBER 4:       It is.   You

16     know, I tend to believe that, you know, people in general are

17     good.   I tend to believe that, you know, people that, you

18     know, put on the suit and the badge have the best of

19     intentions.    But you know, there's bad apples amongst all of

20     us so you kind of have to question all of them, you know, and

21     sort it out.

22                THE COURT:   All right.    Have any of you or any member

23     of your family or close friends of yours ever been audited by

24     or had a dispute with any agency or department of the United

25     States Government; for instance, IRS, Social Security,
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 65 of 143
                                                                             65



 1     Veterans Administration all of whom our organization that

 2     might audit or investigate individuals over payments?          Any of

 3     you or any people close to you ever been involved in one of

 4     those kinds of audits?

 5                Juror 010?

 6                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       I have a

 7     brother that was audited by the IRS.        He has a couple of

 8     businesses but nothing major.

 9                THE COURT:   Was anything about the fact that your

10     brother was audited that left you with a sour taste with

11     respect to the Federal Government in general?

12                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       No.

13                THE COURT:   Think it would affect -- the audit would

14     affect your ability to be fair and impartial in this case?

15                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       No, sir.

16                THE COURT:   All right.    Here's a group question to

17     mix it up a little bit.      And there aren't too many more.

18                If you used a computer at least once a week, raise

19     your hand.

20                The attorneys who are asking me to ask this question

21     need to revamp their questions.       They've become somewhat stale

22     over time.    We get "yes" answers from almost everybody.

23                For those of you who raised your hands, please raise

24     your hand if you have ever sent or received files or documents

25     to other computer users over the internet?         So sending files
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 66 of 143
                                                                              66



 1     or receiving files or documents attachments or otherwise?

 2     Anybody who sent or received files or attachments by way of

 3     computer?    Some of us aren't quite sure.      We think maybe we

 4     did, right?

 5                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       Is that

 6     considering a resume?

 7                 THE COURT:   Excuse me?

 8                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       Consider

 9     resume?    Is that what you're asking?      But that will be an a

10     file?

11                 THE COURT:   An attached resume?

12                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       Yes.

13                 THE COURT:   Yes, something like that.

14                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       That's

15     me.

16                 THE COURT:   All right, almost everybody.

17                 For those of you who have done so, please raise your

18     hand, have you ever sent or received pictures or movie files

19     over the internet?

20                 Sent or received pictures, photographs, or movie

21     files?    Okay.

22                 Do any of you have special training or knowledge with

23     respect to computers or internet usage?        Special training?

24                 Juror 012, let's get the microphone to Juror 012.

25                 PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:       Well, I
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 67 of 143
                                                                             67



 1     work at IQ Vision Care.      So I deal with a lot of patient

 2     information.    So I have to keep a lot of things under wraps.

 3                THE COURT:   So you've -- you keep it under wraps do

 4     you say?

 5                PROSPECTIVE JUROR IN SEAT NUMBER 11:       Yes, with HIPAA

 6     violations, stuff like that.

 7                THE COURT:   So you've received training with respect

 8     to being sensitive of disclosure of any personal health care

 9     information?

10                PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:        That is

11     correct.

12                THE COURT:   Any other technical computer training?

13                PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:        No.

14                THE COURT:   Anybody else receive any technical

15     computer training or work in a field where you've received

16     specialized training in terms of computer, computer usage, or

17     the internet?

18                Yes, Juror 010?

19                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       Yes.   I'm a

20     civil engineer, and I do GIS.       And auto CAT design for

21     computer projects.

22                THE COURT:   So you use computer programs that are

23     very specialized to your industry?

24                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       Yes, sir.

25                THE COURT:   Anything beyond that in terms of computer
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 68 of 143
                                                                             68



 1     expertise?

 2                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      I used to

 3     build websites, when I was in college, but that's about it.

 4                 THE COURT:   And those websites that you built back in

 5     college are no doubt obsolete by now?

 6                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      Some are

 7     still --

 8                 THE COURT:   Yeah, some of them are still going?

 9                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      Yes.

10                 THE COURT:   Well, you must have done a good job, or

11     somebody has been maintaining them.

12                 PROSPECTIVE JUROR IN SEAT NUMBER TEN: (Nods head).

13                 THE COURT:   Any -- we don't have anybody with

14     computer programming experience, that's sort of thing?

15                 Yes, Juror 005?

16                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      I was part of

17     a computer programming interchange back when I was 18, when I

18     went to Chicago and trained people on a program switch.           But I

19     mean, nothing like the nuts and bolts of computer training.

20                 THE COURT:   Right or --

21                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      I use a

22     computer regularly but --

23                 THE COURT:   Right.   But you are not a programer who

24     writes --

25                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      No.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 69 of 143
                                                                             69



 1                THE COURT:   Okay.   There are people who, because of

 2     moral, ethical, or religious beliefs who would say, Judge,

 3     because of my religious beliefs, I am unable to pass judgment

 4     on anyone that -- I cannot do that under -- given my religious

 5     beliefs.    Is there anyone that has those types of concerns?

 6     No response.

 7                Is there anyone who, despite any personal feelings a

 8     they might have or because, excuse me, of any personal

 9     feelings they might have, would not be able to follow the law

10     as I give it to you at the conclusion of this case?          This is a

11     sort of a rehash of the question.       I'm going to tell you what

12     the law is that applies to the case, and you just take an oath

13     saying that you will apply that law to the best of your

14     ability.

15                Is there anyone that feels because of their own

16     beliefs being so strong that they just won't be able do that?

17                And finally, is there any reason, based on what

18     you've heard so far during this process, is there any reason

19     it's come to mind that any of you feel that you could not be a

20     fair and impartial juror in case?       Juror 023?

21                PROSPECTIVE JUROR IN SEAT NUMBER 4:       Not so much fact

22     of, you know, can I not be impartial?        It's a matter of

23     personal distraction, you know, giving enough of myself to the

24     case.   You know, a lot of different things going on right now

25     that are just distracting to me on a personal level.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 70 of 143
                                                                             70



 1                THE COURT:   All right.    Let's take up the

 2     questionnaires that are on your seats.        If we can get the

 3     microphone up to Juror 001, in the far corner.         And if each of

 4     you would address those matters.

 5                PROSPECTIVE JUROR SEAT NUMBER ONE:       My name is Juror

 6     001.    I live in Denair.    I worked in the school.      Before that

 7     I worked Tulare County Office of Education.         I have a BA.

 8     Never been in the service.      I'm married.    My husband's

 9     occupation is quality control up.       My children -- my son is a

10     chemist -- sorry.

11                THE COURT:   That is all right.

12                PROSPECTIVE JUROR SEAT NUMBER ONE:       My son is the --

13     oldest is a chemist in a cannery.       My second son does IT, fix

14     es computers and stuff.

15                And I've never served on a jury.       I've gotten, like,

16     this far but never more.

17                THE COURT:   And Ma'am, where did you get your BA

18     from?

19                PROSPECTIVE JUROR SEAT NUMBER ONE:       San Jose State.

20                THE COURT:   In what field?

21                PROSPECTIVE JUROR SEAT NUMBER ONE:       French with a

22     minor in business.

23                THE COURT:   All right.    Are you doing okay?

24                PROSPECTIVE JUROR SEAT NUMBER ONE:       No, not really.

25     I'm sorry.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 71 of 143
                                                                             71



 1                THE COURT:    That's all right.    Let's take a moment.

 2     Let's pass the mic to Juror 002.       Do you need a break?

 3                PROSPECTIVE JUROR SEAT NUMBER ONE:       No, nothing's

 4     going to change.

 5                THE COURT:    Okay.

 6                PROSPECTIVE JUROR SEAT NUMBER ONE:       After today I

 7     have to rely on the trains and my walker to get here, and

 8     there are possible ways to accomplish that.

 9                THE COURT:    Where are you coming from, Ma'am?

10                PROSPECTIVE JUROR SEAT NUMBER ONE:       Denair.   The

11     first train in the morning is at 8:42, and it gets into Fresno

12     at nine-something.      If I stay over night, I just have to find

13     a hotel that's really close so I can get to it, and it's a bit

14     stressful.    So --

15                THE COURT:    It's all right.

16                Counsel, approach.

17                (Sidebar held.)

18                THE COURT:    Ma'am Clerk, did you have something you

19     want to tell me?

20                COURTROOM DEPUTY:     Your Honor, we can make

21     arrangements for her to stay at a hotel.

22                MR. CAPOZZI:    She doesn't want.

23                THE COURT:    That's obviously difficult, but what's

24     your guys' position?      I mean, I'm losing jurors, you know, as

25     it is.   So on the other hand, you know, she can't keep it
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 72 of 143
                                                                             72



 1     together to answer these questions without breaking down.

 2     That raises a concern.

 3                MR. GAPPA:   And it does sound like it would be a

 4     possible hardship for her even if she accomplishes to get

 5     here, she's going to be extremely stressed about it the next

 6     day and the next day.

 7                THE COURT:   No doubt about it.

 8                MR. CAPOZZI:    I'm fine for cause.

 9                THE COURT:   Any objection?

10                MR. GAPPA:   No.

11                THE COURT:   All right.

12           (Sidebar end.)

13                THE COURT:              , I take it that the hardships

14     and the stress that this would cause, it's not going to change

15     as you said, right?

16                PROSPECTIVE JUROR SEAT NUMBER ONE:       Coming here

17     today, I had to close my eyes because my daughter was driving,

18     because I can't handle the freeways.

19                THE COURT:   All right.    I'm going to excuse ou from

20     the summons, you're free to go.

21                PROSPECTIVE JUROR SEAT NUMBER ONE:       Thank you.

22                COURTROOM DEPUTY:    Juror 029.

23                PROSPECTIVE JUROR SEAT NUMBER ONE:       Juror 029.

24                COURTROOM DEPUTY:    Juror 029, thank you, Juror 029.

25                THE COURT:   Before we turn to that sheet, Juror 029,
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 73 of 143
                                                                              73



 1     you are this person to fall in this unfortunate category of

 2     people, who after an hour and 20 minutes, I ask you, so do you

 3     have any responses to any of those questions that I asked?

 4                PROSPECTIVE JUROR SEAT NUMBER ONE:       When it comes to

 5     hardship, it is 212 miles each way, and I work on commission.

 6     So, two weeks, I should be okay on half days to get my work

 7     done.

 8                The IRS -- my husband owned a company, and we are

 9     paying back taxes on it.      That's about it.

10                THE COURT:   Anything about that fact that --

11                PROSPECTIVE JUROR SEAT NUMBER ONE:       No.

12                THE COURT:   -- leaves you with --

13                PROSPECTIVE JUROR SEAT NUMBER ONE:       We have a bad

14     accountant.    It is what it is.

15                THE COURT:   Oh, all right.     So you don't hold --

16                PROSPECTIVE JUROR SEAT NUMBER ONE:       No.

17                THE COURT:   -- that against the government, okay.

18                All right.   Well, why don't you go ahead and answer

19     the questions on that sheet.

20                PROSPECTIVE JUROR SEAT NUMBER ONE:       My name is Juror

21     029.    I live in Bakersfield, California.      I am an accountant

22     executive for a radio station in Bakersfield, that's the only

23     job I've had.

24                I have -- I didn't quite receive my degree.        I have

25     38 units, I believe.     No military service.      I am married.      My
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 74 of 143
                                                                                74



 1     husband is truck sales, truck part sales.

 2                My former husband owned a trucking company.          And my

 3     children -- my oldest is a college student at Cuesta.            She's

 4     going for business finance.      My other two, I have a high

 5     school -- she's a sophomore.       My son is a seventh grader.

 6                And a couple months ago, I was called but I didn't

 7     get selected for the jury.

 8                THE COURT:     That was at state court?

 9                PROSPECTIVE JUROR SEAT NUMBER ONE:        Yes.     It was

10     Bakersfield.

11                THE COURT:     Did you attend some college?

12                PROSPECTIVE JUROR SEAT NUMBER ONE:        Yes, I did.

13                THE COURT:     Where was that?

14                PROSPECTIVE JUROR SEAT NUMBER ONE:        Bakersfield

15     College BC, and also San Joaquin.

16                THE COURT:     What did you study?

17                PROSPECTIVE JUROR SEAT NUMBER ONE:        Medical at San

18     Joaquin, and BC I was just doing my general education.

19                THE COURT:     All right.    Juror 002?

20                PROSPECTIVE JUROR IN SEAT NUMBER TWO:        My name is

21     Juror 002.    I live in Bakersfield, California also.          I'm a

22     manager in retail.      I was previously occupational sales

23     association in retail.      I have some college experience

24     credits.    No military service.       Single.   No spouse.    No

25     former.    No children.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 75 of 143
                                                                                75



 1                I was called for jury service but never served.

 2                THE COURT:    All right.   Thank you, sir.

 3                Juror 003?

 4                PROSPECTIVE JUROR IN SEAT NUMBER THREE:        My name is

 5     Juror 003.    Location is Fresno.     Voice operator, general

 6     service.    Education is -- highest is high school.        Military,

 7     no.    Single.   No spouse.   No former spouse.     No children.      No

 8     prior jury experience.

 9                THE COURT:    Where are you working?

10                PROSPECTIVE JUROR IN SEAT NUMBER THREE:        Table

11     Mountain Casino.

12                THE COURT:    Where before that?

13                PROSPECTIVE JUROR IN SEAT NUMBER THREE:        Table

14     Mountain also as a general service.

15                THE COURT:    All right.   Juror 023?

16                PROSPECTIVE JUROR IN SEAT NUMBER 4:       My name is Juror

17     023.   I currently reside in Ridgecrest, California, about

18     220 miles away from here.

19                Currently, I am an EOR technician at -- in the naval

20     air base out in China Lake making -- maintain target laser

21     targeting pods for the F18s.

22                Educational background, I have an associates in auto

23     body repair, and I'm working on a bachelor's in business

24     management.      I have done a bunch of military training.        As I

25     served in the marine corps in 2002 to 2007.         I had two trips
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 76 of 143
                                                                             76



 1     to Iraq.    That's where I learned to work on the F18.

 2                 Marital status is complicated.     You know, I'm no

 3     longer with my wife.     I am -- who works at -- in, I believe,

 4     it's a middle school now as a teacher's assistant.          Before

 5     that she was at an elementary school with special needs

 6     children.

 7                 My current girlfriend doesn't work.      I have two

 8     children.    One is finishing up middle school and going into

 9     high school.    The other one is in high school.

10                 They don't have any occupations, and -- and this is

11     as far as I've ever made it in jury duty.

12                 THE COURT:   What was your rank at separation?

13                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      I separated at

14     as corporal E4.     As I called it E4-ever.     It's kind of hard to

15     get past that during my time.

16                 THE COURT:   Any military police service?

17                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      No.   I was a

18     strictly avionics repair.

19                 THE COURT:   All right.   Juror 005?

20                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      My name is

21     Juror 005.    I live in Clovis.     I'm currently a real estate

22     agent, realtor with FAR, also work on getting my day-to-day

23     sub, to do substitute teaching.

24                 Before that, I was several different office jobs

25     throughout town, did property management, worked through Pride
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 77 of 143
                                                                               77



 1     Staff.   I've had a lot of different jobs.

 2                 But my background is forensic education.       I have my

 3     four-year degree from University of Phoenix in small business

 4     entrepreneurship.

 5                 And I am currently married.     My husband is works for

 6     a trucking company has as a manager.

 7                 And we have four daughters between the two of us, two

 8     stepdaughters.     One lives in Australia, graduate from UCLA.

 9     The other one lives in LA, and is a graduate from UCLA.            My

10     oldest is at Fresno State and doing equine physical therapy.

11                 And we have a five-year old.

12                 THE COURT:   And what do the two stepdaughters do for

13     a living?

14                 PROSPECTIVE JUROR IN SEAT NUMBER 4:      One is a travel

15     agent in Australia, and the other one works for a social media

16     in company in LA.

17                 THE COURT:   Any prior jury experience?

18                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      I've been

19     called for jury but never actually served on the jury.

20                 THE COURT:   All right.    Mr. --

21                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      It's pronounced

22     Juror 025.    The "o" is silent.      My name is Juror 025.    I

23     reside in Bakersfield.      I am retired.    Before that, I worked

24     as a loan portfolio manager for field crops and livestock for

25     Farm Credit West in Bakersfield.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 78 of 143
                                                                             78



 1                I have three years of community college at

 2     Bakersfield College that was interrupted by military service,

 3     in the United States Naval Reserve.        I was called to active

 4     duty for a three-year term, and I was medically discharged

 5     after six months.     At which time I then started my banking

 6     career.

 7                I am married.    My spouse works as a customer service

 8     manager for a retail business in Bakersfield.

 9                My first wife, who is now deceased, was an English

10     teacher.

11                Let's see, I have three boys and one step daughter.

12     One boy is a wild life biologist.       The second son is English

13     teacher.    And my the third son works in the California prison

14     system for an independent contractor.

15                I've served on one jury, which was a criminal case in

16     the County of Kern Superior Court.

17                THE COURT:   And without telling me what the verdict

18     was, did that jury reach a verdict?

19                PROSPECTIVE JUROR IN SEAT NUMBER 6:       Yes.

20                THE COURT:   How many years ago was that?

21                PROSPECTIVE JUROR IN SEAT NUMBER 6:       15.

22                THE COURT:   And how many years did you work with Farm

23     Credit West.

24                PROSPECTIVE JUROR IN SEAT NUMBER 6:       18 years.

25                THE COURT:   And the son works as an independent
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 79 of 143
                                                                                  79



 1     contractor --

 2                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      Yes.

 3                 THE COURT:    -- what sort of work does he do?

 4                 PROSPECTIVE JUROR IN SEAT NUMBER 6:      I'm not sure.

 5     He just -- he worked for State Farm in work comp recovery

 6     cases, and went to work for a family member related to his --

 7     his wife.

 8                 THE COURT:    All right.   Juror 007?

 9                 PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:       My name is

10     Juror 007.    I live in Fresno County, and I'm doing a job as a

11     cashier at the liquor store.

12                 Before then -- this, I used to drive a taxi.       I went

13     to college in India.      No military service.

14                 I am married.    My wife is -- she work as a CNA.         My

15     former wife, she also she was CNA.

16                 I had -- I have two; one boy and one girl.        And

17     they're in school.       I -- they call me for jury duty, but I

18     never serve it.

19                 THE COURT:    All right.   Juror 028?

20                 PROSPECTIVE JUROR IN SEAT NUMBER 14:      Okay.   My name

21     is Juror 028.    I live in Ridgecrest.

22                 I work for Sierra Sands Unified School District.          My

23     previous occupation was in a warehouse.

24                 Educational background is high school.      No military

25     service.    I'm married.    My spouse is an operator in a chemical
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 80 of 143
                                                                               80



 1     plant.

 2                 My former spouse was -- he's retired military.         I

 3     have three children; one step child, and two children.          My

 4     first one is deceased.      My son is an electronic technician,

 5     and my stepdaughter is lab technician.

 6                 And I've never been called to jury duty.

 7                 THE COURT:    How long have you worked for school

 8     district?

 9                 PROSPECTIVE JUROR IN SEAT NUMBER 14:      22 years.

10                 THE COURT:    Juror 013?

11                 PROSPECTIVE JUROR IN SEAT NUMBER THIRTEEN:       My name

12     is Juror 013.    I live in Merced.     Okay.    I currently am a

13     custodian.    And before that, I was an auto mechanic.

14                 And I completed an associate degree in automotive.          I

15     have no military service.

16                 And I'm married.    And my wife is a teacher aid.         And

17     got two daughters.       They're accountants.

18                 And I have no jury experience.

19                 THE COURT:    Thank you.

20                 Juror 012?

21                 PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:       My name is

22     Juror 012.    I live here in Fresno.

23                 I work at EYE-Q Vision Care.       Previous to that, I

24     worked at Valley Surgical Specialist.

25                 I went to UEI College for medical billing.       I've
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 81 of 143
                                                                              81



 1     never been in the military service.        I'm married.    My husband

 2     is a construction worker, and I have a six-year old in school.

 3     And I have been called for jury, but never been served.           This

 4     is my first time serving.

 5                 THE COURT:   Thank you.

 6                 Juror 011?

 7                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      My name is

 8     Juror 011.    I live in Lemoore.      My current occupation is a

 9     grandmother.    Previous occupation I worked at the commissary.

10     High school graduate.

11                 My husband did the military time.      Still married for

12     30 years.    He is a heavy equipment operator.

13                 My kids -- one of them works as a plane captain.          One

14     works at Home Depot.     And the other one is currently

15     unemployed.

16                 Prior jury experience, plenty.

17                 THE COURT:   You've been called before?

18                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      I've served

19     three times.

20                 THE COURT:   State court or federal court?

21                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      No, federal.

22                 THE COURT:   Okay.

23                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      So it was

24     criminal, civil, criminal.

25                 THE COURT:   How long ago were those three jury
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 82 of 143
                                                                              82



 1     services?

 2                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      Within the last

 3     ten years.

 4                 THE COURT:   All three?

 5                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      Yes.

 6                 THE COURT:   What was the most recent one?

 7                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      I don't know.

 8     That was quite a while ago.      So maybe back in '12.

 9                 THE COURT:   12 years ago?

10                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      2012.

11                 THE COURT:   2012 was the most recent?

12                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      Yes.

13                 THE COURT:   But all three within the last ten years?

14                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      Yes, all within

15     about 10 years.

16                 THE COURT:   And did all three of those juries all

17     reach verdicts.

18                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      Yes.    One of

19     them I was only an alternate.

20                 So you didn't deliberate in that one?

21                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      No.

22                 THE COURT:   But the other two, you deliberated and

23     those juries reached verdicts?

24                 PROSPECTIVE JUROR IN SEAT NUMBER 11:      Right.

25                 THE COURT:   When and for how long did you work in the
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 83 of 143
                                                                             83



 1     commissary?

 2                PROSPECTIVE JUROR IN SEAT NUMBER 11:       I worked for

 3     about ten years.

 4                THE COURT:   Where at?

 5                PROSPECTIVE JUROR IN SEAT NUMBER 11:       In Lemoore.

 6                THE COURT:   Juror 010?

 7                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       My name is

 8     Juror 010.    I live in Fresno, California.       I'm a public works

 9     special districts manager for the County of Madera.          My

10     previous occupation is a civil engineer for the County of

11     Madera.

12                I have a bachelor's in civil engineering, a physical

13     science degree and a minor in math.

14                I didn't serve in the military.

15                I am married.    My wife is a stay-at-home mom.        Former

16     spouse, she was a waitress.      I have one child.

17                And this is the first time I'm -- I've been called

18     for a jury.

19                THE COURT:   Where were your degrees earned?

20                PROSPECTIVE JUROR IN SEAT NUMBER TEN:       Fresno City

21     College and Fresno State.

22                THE COURT:   All right.    Juror 024.

23                PROSPECTIVE JUROR IN SEAT NUMBER 9:       Yes.   My name is

24     Juror 024.    I live in Laton, California.      I currently run my

25     own farm management company, and I'm also an estimator and
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 84 of 143
                                                                              84



 1     project manager for a construction company in Lemoore.          I've

 2     been in either ag or construction my entire career.          I was

 3     plant science operations at Fresno State.

 4                 No military service.    I'm married.    My wife does the

 5     books for our farm management.        No former.

 6                 My children are in elementary school.      I've been

 7     called twice but never served.

 8                 THE COURT:   How long have you been running your own

 9     farm management company?

10                 PROSPECTIVE JUROR IN SEAT NUMBER 9:      I separated from

11     my father two years ago.

12                 THE COURT:   And how long before that as a --

13                 PROSPECTIVE JUROR IN SEAT NUMBER 9:      I was --

14                 THE COURT:   Were you a project estimator right before

15     that or --

16                 PROSPECTIVE JUROR IN SEAT NUMBER 9:      Yeah, I worked

17     multiple.    Mostly in sales for my buddy who owns Cen-Cal

18     Paving, Stoney's Sand & Gravel.

19                 I've been part-time sales, you know, just helping

20     them out all throughout my college.        I drove truck in college.

21     I -- then I managed our processor and dehydrator for my dad

22     and my uncle all through -- right out of the high school all

23     the way until two years ago, where partners separation has got

24     me on my own direction.

25                 THE COURT:   All right.    Juror 008?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 85 of 143
                                                                              85



 1                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:       My name is

 2     Juror 008.    I live in California City, California.        I am

 3     currently a stay-at-home mom.       I home school my two children.

 4     I am a pastor's wife, and I teach piano.

 5                 Prior to becoming a mom, I worked for a cancer center

 6     primarily as a receptionist and a scheduler.

 7                 I have a bachelor's degree in practical Christian

 8     training and a child care minor.       I have not served in the

 9     military.

10                 I am happily married.     My husband is an assistant

11     pastor of an independent fundamental baptist church.          He is

12     also an Air Force reservist.

13                 We have two children, ninth grader and fifth grader.

14                 And I have no prior jury experience.

15                 THE COURT:   And where was your bachelor's degree

16     earned?

17                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:       Bob Jones

18     University.

19                 THE COURT:   Juror 015.

20                 PROSPECTIVE JUROR IN SEAT NUMBER 15:      My name is

21     Juror 015.    I live in Madera.     I am a kindergarten teacher.

22     And prior to that, I worked in after school programs and

23     daycares.

24                 I got my AA at Madera Center College, went Fresno

25     State to get my BA and my credential.        No military background.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 86 of 143
                                                                               86



 1                 I'm married.   My husband owns his own business, a

 2     pool service.    My two children are 10 and 15.

 3                 And I've been called for jury service but never

 4     served.

 5                 THE COURT:   Juror 016?

 6                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       My name is

 7     Juror 016.    I am from Bakersfield, California.       I'm currently

 8     a supervisor with the Department of Motor Vehicles.          Prior to

 9     that I was a control cashier with the Department of Motor

10     Vehicles.    I have some college nothing need to speak of.            I'm

11     divorced.    My ex-husband is a naval reservist as well as a

12     maintenance worker out at Frito Lay.

13                 I have three children; two are in high school and one

14     is developmentally disabled.

15                 And prior jury service, I get called every year, like

16     clock work, but I've only served on one jury.

17                 THE COURT:   And I take it that that was in the state

18     court in Kern County.

19                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       Yes.

20                 THE COURT:   How long was ago was that?

21                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       I think

22     that was, like, two years ago, maybe three.

23                 THE COURT:   Was it a civil or criminal case?

24                 PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:       Criminal.

25                 THE COURT:   Did that jury reach a verdict?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 87 of 143
                                                                                  87



 1                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Yes.

 2                THE COURT:   How long have you been with DMV total.

 3                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        17 years.

 4                THE COURT:   Juror 026?

 5                PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:        I'm

 6     Juror 026.    I'm from Modesto.     I am a cafe manager, and before

 7     that I was a cafe worker.      I have high school and some junior

 8     college, just general education.

 9                No military service.     I'm married.    My wife is a

10     human resources manager.

11                No former spouse.    No children.

12                And no prior jury experience.

13                THE COURT:   Juror 027?

14                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        I'm Juror

15     027.   I live in Fresno, California.

16                My current occupation, I work at Ingram Lightening

17     source as a part operator.      My previous job I worked at IRS as

18     a tax examiner.     I have two years college in the Philippines.

19     No military.

20                I am married.    My husband he works at IRS also.          My

21     former spouse, he was in the Air Force.

22                I have only we've got one daughter.       She's 26, and

23     she works for State Farm, program technician.

24                And I serve on jury on Fresno Superior Court 2007,

25     and we reached a verdict.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 88 of 143
                                                                              88



 1                 THE COURT:   Was that a civil case or a criminal case?

 2                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       A civil.

 3                 THE COURT:   And Ma'am, how long did you work as an

 4     IRS tax examiner?

 5                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       I was

 6     there for eight years.

 7                 THE COURT:   Approximately, how long ago?      From when

 8     to when, approximately?

 9                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       I will --

10     2007 to 2014.

11                 THE COURT:   All right.   And as a tax examiner, were

12     you involved in any criminal investigations?

13                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       No, sir.

14                 THE COURT:   Strictly civil or --

15                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       Yes.

16                 THE COURT:   -- administrative review?

17                 PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       Yes.

18                 THE COURT:   Juror 019?

19                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       My name

20     is Juror 019.    I live in Tehachapi, California.       I own my own

21     pool service repair.     I'm my own employee -- employer; I'm the

22     only one.

23                 THE COURT:   How does the management go?

24                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       Well, you

25     know, I get along with him okay, except when I'm here because
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 89 of 143
                                                                             89



 1     nothing is getting done.

 2                My previous occupation I was correctional nurse with

 3     the California Department of Corrections.         I have some

 4     college.    I was a Navy corp man.     I worked for the marine

 5     corp.

 6                I'm married.    My wife is -- return to work

 7     coordinator for Department of Corrections.         My son is an

 8     aviation technician with United States Navy, and my daughter

 9     is a part-time student and lives at home with our grandkids.

10                And I don't have any other jury experience.

11                THE COURT:   And how long did you work as an -- with

12     CVCR as a nurse?

13                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        I was

14     there from '91 to '95.

15                THE COURT:   Where were you at?

16                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:

17     Calipatria State Prison.

18                THE COURT:   With respect to your work with the Navy,

19     how long was that service?

20                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        Four

21     years.

22                THE COURT:   What was your rank at separation?

23                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        E4, third

24     class.   E4-ever, same as him.

25                THE COURT:   Any military police service during those
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 90 of 143
                                                                                 90



 1     four years?

 2                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Any

 3     military what?

 4                THE COURT:   Did you serve as a military policeman in

 5     any way?

 6                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         No.     I

 7     was always corp man and medic.

 8                THE COURT:   Juror 022?

 9                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       My name is

10     Juror 022.    I lived in Clovis, California.       Right now I'm a

11     substitute teacher for Clovis Unified.        I was previously

12     involved in the music business and a coach.         I'm a coach now,

13     too.

14                Educational background, I have a BS from Fresno

15     State.   Military service, no.

16                I'm married.    Did I push something?     No, I guess not.

17     My husband is retired, but he's a machinist.         I have one

18     child, 31.    She's a PE teacher at Fresno Unified Junior High.

19                I was on a jury about 12 years ago, criminal case.

20                THE COURT:   Did that jury reach a verdict?

21                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       Yes.

22                THE COURT:   What do you coach?

23                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       Martial arts

24     and cross country and track.

25                THE COURT:   At a high school?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 91 of 143
                                                                             91



 1                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       No, an

 2     elementary school.

 3                THE COURT:   At an elementary school.

 4                PROSPECTIVE JUROR SEAT NUMBER TWENTY: (Nods head).

 5                THE COURT:   How long have you been doing that?

 6                PROSPECTIVE JUROR SEAT NUMBER TWENTY:       I've been

 7     involved in martial arts for about 20 years, and I've been

 8     coaching running and track events for about 5-6 years.

 9                THE COURT:   Oh, all right.

10                Juror 021.

11                PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:         My name

12     is Juror 021.    I live in Fresno.     My current occupation is --

13     I'm an executive assistant for an architectural firm, and I've

14     done that type of work for forever.

15                Some college, about five semesters, never declared a

16     major.   No military service.

17                I am married.    My husband works for the California

18     International Guard, avionics.       He's a master sergeant there.

19     No former spouse.     No children.

20                And I've been called to jury service but not been

21     chosen for the jury.

22                THE COURT:   Where were those five semesters of

23     college?

24                PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:         Fresno

25     State.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 92 of 143
                                                                              92



 1                THE COURT:   I know you say you've been doing your job

 2     forever, but a guesstimate?

 3                PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:         Oh,

 4     well, yeah.    The same type of work for 30-plus years, yeah.

 5     In different -- for different industries, but yes.

 6                THE COURT:   All right, thank you.

 7                PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:         Uh-huh.

 8                THE COURT:   Mr. Gappa, Mr. Pearson, any supplemental

 9     questioning that you would like to conduct?

10                MR. GAPPA:   Your Honor, if we could I use that

11     microphone.

12                THE COURT:   You can go anywhere you want as long as

13     you're within range of a mic.

14                MR. GAPPA:   Good afternoon, ladies and gentlemen.

15     Again, my name is David Gappa.

16                I just have a few questions, some for all of you,

17     some just to follow up with what the Court has already asked.

18                I wanted to start with Juror 007, because almost

19     everybody -- I think almost everybody raised their hand on the

20     question about use of a computer and the internet.          I didn't

21     see your hand go up, Juror 007, when the question was on

22     sending pictures or files using a computer.         Is that anything

23     that you have done?

24                PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:        No.   I never

25     use the computer, but somebody sent me pictures.          I sent --
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 93 of 143
                                                                              93



 1                THE COURT:   Can we get a microphone to Juror 007?

 2     Thank you.

 3                PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:        I never used

 4     the computer.    But somebody sending me picture, but I sent to

 5     someone pictures.

 6                MR. GAPPA:   Okay.   So you have used a computer and

 7     internet to send pictures?

 8                PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:        No, just the

 9     phone not the computer.

10                MR. GAPPA:   Oh, on the phone, okay.      Fair enough.

11                Now, you had said that your understanding of what was

12     being asked today might be 70 to 72 percent.

13                PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:        Yes, some

14     questions is too, too hard for me, some I understand.

15                MR. GAPPA:   Is English your second language?

16                PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:        Yes.   And

17     India, yes, but I've never been schooled over here but India.

18                MR. GAPPA:   Okay.   Did you learn English in India?

19                PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:        Yes.

20                MR. GAPPA:   If you were hearing testimony, if you're

21     selected as a juror, and you hear testimony and you just don't

22     understand a word or a phrase, what would you do?

23                PROSPECTIVE JUROR IN SEAT NUMBER SEVEN:        Well, I

24     can't answer the question then.       I -- that's all I can say.

25     Better than I give a wrong answer.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 94 of 143
                                                                             94



 1                MR. GAPPA:   Okay.   I think, Juror 027, you also at

 2     some point had expressed that you might have some difficulty

 3     if the testimony or the topics get technical.         Is that still

 4     the case having heard more questions and answered some

 5     questions?

 6                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        I --

 7     thank you.

 8                What I'm saying earlier, when it's like, intelligent

 9     English, like, lawyer's English, I -- they have -- they're

10     different phrase than the normal dictionary.

11                MR. GAPPA:   Okay.   So on any given day do you have

12     find yourself looking up words in English?

13                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        Not --

14     not every time.     But I know on -- on, like, you guys, the

15     lawyers, English are very kind of heavy.

16                MR. GAPPA:   Okay.   Well, the Court has already said

17     that the Court will give you and everybody who is picked as a

18     juror the la and the instructions and definitions.          Do you

19     understand that if you are given that that's what you have to

20     listen to and that would control, you're not allowed to look

21     anything up if you didn't understand?

22                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:        I will

23     understand it.     It -- I just have to focus closely.

24                MR. GAPPA:   Okay.

25                All right, Juror 010.     I think I might have heard you
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 95 of 143
                                                                              95



 1     say computer aided designed or CAID?

 2                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      Just design

 3     websites.

 4                 MR. GAPPA:   So --

 5                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      For

 6     dealerships.

 7                 MR. GAPPA:   Did you take any instruction on how to

 8     design a website?

 9                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      I just learned

10     it on my own.

11                 MR. GAPPA:   Do you think you have a pretty good

12     understanding of how the internet works?

13                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      Yes.

14                 MR. GAPPA:   Have you taken classes on the internet or

15     computers?

16                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      In college,

17     yes.    It's part of the civil engineering program, is computer

18     classes.

19                 MR. GAPPA:   How long ago was that?

20                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      I graduated in

21     2012.

22                 MR. GAPPA:   Okay.   So that's pretty recent.     And do

23     you think that you've kept up with your interest in the area

24     of technology?

25                 PROSPECTIVE JUROR IN SEAT NUMBER TEN:      Just like
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 96 of 143
                                                                              96



 1     anyone else, I guess.      So it's not -- yeah.

 2                 MR. GAPPA:   All right.   Does anybody here who is

 3     answering questions consider themselves to have an above

 4     average ability with technology or computers?         So you've had

 5     specialized experience or maybe because of work projects or

 6     responsibilities?

 7                 PROSPECTIVE JUROR IN SEAT NUMBER 9:      Well, just like

 8     he's talking about, computer drawings, you're talking CAID

 9     designs, things like that.       I've dealt with small issues, you

10     know, or small things like a plasma cutters.         My cousin cuts

11     out panels, because race cars or things like that, or general

12     interest.    But like he's talking on estimating side, I do

13     takeoffs on different engineered projects.         Like we're

14     building a Tesla station right now.        So as I estimate, just

15     general drawings that -- we used different technologies to

16     measures and things like that but...

17                 MR. GAPPA:   Okay.   Does anybody here do a lot of work

18     at home where sometimes you're in an office setting or

19     environment, but then you take work home.         And I'm really

20     interested more in a situation where you're taking home a

21     computer or accessing your work environment from home.          Does

22     anybody do that?

23                 So one hand, Juror 005, what is the situation with

24     you?

25                 PROSPECTIVE JUROR IN SEAT NUMBER FIVE:      I'm realtor,
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 97 of 143
                                                                             97



 1     so I'm an independent contractor.       I do most of my work from

 2     home and handle legal documents.       I work also out of my

 3     office, but my home office is where I spend most of my

 4     computer time.

 5                MR. GAPPA:   So do you every connect to your office

 6     from your home by computer?

 7                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       My personal

 8     computer is the same computer that I take to the office.

 9                MR. GAPPA:   Okay.   I wanted to ask you a question or

10     two.   You said that at the time, years ago, your current

11     husband had a federal case that involved child pornography.

12     You were not married to him at the time?

13                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       Correct.

14                MR. GAPPA:   Did you ever attend any of the court

15     proceedings related to that?

16                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       No.

17                MR. GAPPA:   And then, you said that he was convicted

18     for that offense, yes?

19                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       Yes.

20                MR. GAPPA:   Did he plead guilty?

21                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       I believe he

22     pled not guilty.

23                MR. GAPPA:   Okay.

24                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       But I don't

25     know all of the things of that.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 98 of 143
                                                                             98



 1                MR. GAPPA:   Did you ever to that him about the case.

 2                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       We have, but

 3     it's been so long ago I do not remember all the details.

 4                MR. GAPPA:   You were not charged for that case?

 5                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       I was not

 6     charged?

 7                MR. GAPPA:   Correct.    I was just asking you.

 8                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       No, I was not

 9     involved in the case at all.

10                MR. GAPPA:   Do you think that you can put all of that

11     experience aside, and then, if you're selected as a juror

12     consider this case and not be prejudiced by anything that you

13     might have learned from that case or your current husband's

14     experience?

15                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       Yes.

16                MR. GAPPA:   You wouldn't ask him, Hey, this issue

17     came up in court today?

18                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:       No.

19                MR. GAPPA:   Okay. Juror 023, you mentioned that your

20     family, you thought, had been victimized by an aunt, who,

21     sounds like had a substance abuse problem.         Was she ever

22     prosecuted for that?

23                PROSPECTIVE JUROR IN SEAT NUMBER 4:       Not really so

24     much.   Pretty much got away with murder.       Got away with almost

25     -- which I wasn't talking into the mic.        She pretty much just
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 99 of 143
                                                                              99



 1     got away with murder.      Nothing real came of anything.      She

 2     just slowly dissolved as a person.        And she robbed my

 3     grandmother.    She tricking -- she gave up the car with her

 4     four -- five-year old son in it.       You know, things were ugly.

 5     Her behavior caused some domestic problems between her and my

 6     uncle.   My uncle spent a year in jail.       That whole thing was

 7     ugly, but that was back in the early to mid '90s.          But she

 8     recently passed away.

 9                MR. GAPPA:   So would that all be in the past?        You

10     wouldn't let that affect your service, if you were selected as

11     a juror here?

12                PROSPECTIVE JUROR IN SEAT NUMBER 4:       That was drugs.

13     I mean, it's all -- that's a different scenario altogether.

14     It was just frustrating that nothing did happen to her.

15                MR. GAPPA:   So you think it actually might have

16     helped if she had been prosecuted?

17                PROSPECTIVE JUROR IN SEAT NUMBER 4:       Something to

18     wake her up.    She never stopped or slowed down right up until

19     the end.

20                MR. GAPPA:   Juror 016, I believe you said you had a

21     close friend, or at least a friend that had been accused of a

22     crime with sex with a minor.       Was the friend charged with a

23     crime?

24                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Yes.

25                MR. GAPPA:   Was the friend prosecuted?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 100 of 143
                                                                              100



 1                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Yes.

 2                MR. GAPPA:    And convicted?

 3                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Yes.

 4                MR. GAPPA:    Do you know if that was because of a

 5      guilty plea or was there a trial?

 6                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        I don't

 7      know.

 8                MR. GAPPA:    Okay.   How long ago was that?

 9                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        Uh, we

10      were 19; it's been a year or two.       Probably 20 years.

11                MR. GAPPA:    So would any of that experience or your

12      memories of what you might have heard about that case have any

13      impact if you're selected in this case?

14                PROSPECTIVE JUROR IN SEAT NUMBER SIXTEEN:        I wasn't

15      involved with him at the time.      I knew him, but I wasn't as

16      frequent with him.

17                MR. GAPPA:    Juror 019, you were in the Navy, and then

18      you worked for Department of Corrections.        And was it

19      Department of Corrections and Rehabilitation at the time?

20                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:          It wasn't

21      called that then.

22                MR. GAPPA:    But it is now?

23                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:          Yes.

24                MR. GAPPA:    At that time, when it was just Department

25      of Corrections, you were a nurse or in the medical unit?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 101 of 143
                                                                              101



 1                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        I was a

 2      correctional nurse, so we had the same peace officer status as

 3      the officers.

 4                 MR. GAPPA:   That wasn't my question.      Were you

 5      considered a peace officer?

 6                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        With PCA

 7      32, yes.

 8                 MR. GAPPA:   So since then, have you had any type of

 9      peace officer position or anything that might be considered

10      law enforcement?

11                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        No.

12                 MR. GAPPA:   Do you think that experience where your

13      job classification had you as a correctional officer, a peace

14      officer would that have any influence on how you would listen

15      to testimony in this case if it's a defense witness or defense

16      questioning of a government witness?       Would you be able to

17      evaluate that, give it equal consideration?

18                 PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:        Well, I

19      think I could.    I mean, it's -- it's different when you work

20      in the prison for a long time and you're around a lot of

21      different people.     But you know, I've -- like I've said

22      before, I have been to court a lot, so I'm kind of used to how

23      it goes and you have to just weigh -- weigh the evidence.

24                 MR. GAPPA:   So when you would go to court, you were

25      acting as a witness?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 102 of 143
                                                                              102



 1                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         For the

 2      State.

 3                MR. GAPPA:    Okay.

 4                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         For the

 5      department.

 6                MR. GAPPA:    Did you actually testify sometimes?

 7                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Every

 8      time.

 9                MR. GAPPA:    Were there jury trials sometimes?

10                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Yes,

11      there were.

12                MR. GAPPA:    So you have some empathy for the process

13      of being a witness and telling what facts you can remember as

14      a witness; is that right?

15                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Yes.

16                MR. GAPPA:    Do you think that would influence you in

17      any way if you were a juror in this case, the fact that you've

18      participated in the trial process?

19                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Would it

20      influence me or --

21                MR. GAPPA:    Yeah, would it have any impact on --

22                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         No.

23                MR. GAPPA:    Okay.     Does anybody use peer-to-peer file

24      sharing software, or has anybody heard of peer-to-peer file

25      sharing software?     One hand.    Juror 026, what do you know, or
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 103 of 143
                                                                              103



 1      what have you heard?

 2                  PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:       I

 3      haven't used it myself, but I think that's what people use to

 4      share, like, movies and music, basically.

 5                  MR. GAPPA:   Okay.   So you've not personally used

 6      that?

 7                  PROSPECTIVE JUROR IN SEAT NUMBER SEVENTEEN:       No.

 8                  MR. GAPPA:   Has anybody else used peer-to-peer

 9      software?

10                  PROSPECTIVE JUROR IN SEAT NUMBER 4:      Years ago.

11                  MR. GAPPA:   Juror 023, you said years ago?

12                  PROSPECTIVE JUROR IN SEAT NUMBER 4:      Before everybody

13      understood what it was, and it was -- before, you know, when

14      everybody was feeding music, and movies every which way.

15      Everybody thought it was just sharing, not necessarily

16      stealing, I was one of those fools.

17                  MR. GAPPA:   So you have some familiarity with the

18      technology?

19                  PROSPECTIVE JUROR IN SEAT NUMBER 4:      It's been a long

20      time, but yeah.

21                  MR. GAPPA:   Does anybody else -- do I see any other

22      hands on that issue?     Okay.

23                  Just to follow up with, Juror 024, you said your

24      father, I guess, several years ago, was prosecuted for arson.

25      Sounds like it went to a jury trial, and ultimately, he was
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 104 of 143
                                                                              104



 1      acquitted, right?

 2                PROSPECTIVE JUROR IN SEAT NUMBER 9:        Yes, sir.

 3                MR. GAPPA:    Then, you said for a while after that,

 4      you were a witness in the case, and then, you had some --

 5      sounded like, ill feelings that -- to go through?

 6                PROSPECTIVE JUROR IN SEAT NUMBER 9:        Yes.   I think,

 7      you know, when you're in the center of it and it's your

 8      family, and you're, you know, a bit narrow-minded, I guess you

 9      could say about thinking somebody is attacking you when

10      they're probably doing their job -- because I had a lot of

11      friends that were in the Kings County Sheriffs Department --

12      on both sides.    And it's a tight-knit community around there.

13      And the whole situation was really weird.

14                So I think at the time I had a lot of animosity

15      towards it, because I felt like they were directly attacking

16      our family and pinpointing them.       When they were probably just

17      trying to do their job to the fullest extent.

18                MR. GAPPA:    So that wouldn't have any lingering

19      impact?

20                PROSPECTIVE JUROR IN SEAT NUMBER 9:        No.    It's given

21      me different opinion -- not an opinion, but a different view

22      of how all this is, because I guess, I've been in it.

23                Lawyers, both sides -- interviewed by both sides, you

24      see a lot of the strategy on both sides.        And at the time, I

25      thought that the prosecutors were crossing the line.          Now that
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 105 of 143
                                                                              105



 1      I look at it, they were doing their job to get a conviction.

 2                MR. GAPPA:    Okay.    Final question, and for Juror 005.

 3                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:        Yes.

 4                MR. GAPPA:    Your husband, there were consequences for

 5      that conviction of your husband, if you're selected on this

 6      panel and people ask what happened to your husband, would you

 7      be able to not discuss that case --

 8                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:        Yes.

 9                MR. GAPPA:    -- if you were asked?     Because everybody

10      understands that the Court will tell you punishment is

11      separate from what your responsibility is?        Does everybody

12      understand that?    Okay.

13                Final question, if I could, Your Honor.        Is there any

14      question that hasn't been asked that you somebody should ask

15      you that might have an impact?      Because sometimes people will

16      sit through this process and as many questions as you hear

17      asked and answered, sometimes people say afterwards, I can't

18      believe they didn't ask this question or that question.          Is

19      there anything like that that you could think of that might

20      impact your ability to be fair and impartial on this jury, if

21      you're selected?    All right.

22                Thank you, Your Honor.

23                THE COURT:    Mr. Capozzi.

24                MR. CAPOZZI:      Thank you, Judge.

25                THE COURT:    And folks, just so you know, Mr. Capozzi
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 106 of 143
                                                                              106



 1      is going to ask his follow-up questions.

 2                  I'm going to end up keeping this group a little later

 3      into the early evening, and the reason I'm going to do that is

 4      this, if we can get a jury selected before the end of the day

 5      today, then anybody who is not selected, doesn't have to come

 6      back.   So I am going to push a little bit -- we're going to go

 7      a for a while longer.

 8                  Yes?

 9                  PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:      How much

10      longer?

11                  THE COURT:   Maybe an hour.

12                  PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:      What would

13      be out by 5:00?

14                  THE COURT:   Probably not.    5:30, maybe.

15                  PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:      Can I call

16      somebody?

17                  THE COURT:   We'll take a break.

18                  Mr. Capozzi, you may continue.

19                  Remind me.

20                  MR. CAPOZZI:   Thank you, Judge.

21                  Just to let you know, this is going to be, I think, a

22      difficult case to sit on.

23                  You're going to see some videos of adults having sex

24      with children, young children, five years old, six years old,

25      seven years old.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 107 of 143
                                                                              107



 1                I watched those.     They're not easy.     Is that going to

 2      prejudice you one way or the other in this case?         And be

 3      honest about it.    It's going to be difficult.       Just because

 4      you see those, does that mean my client is guilty, in your

 5      mind?   Is that going to prejudice you in any way?        Please tell

 6      us.

 7                PROSPECTIVE JUROR SEAT NUMBER ONE:       I'm a mother, so,

 8      yes, seeing those videos --

 9                THE COURT:    Can we get the microphone?

10                PROSPECTIVE JUROR SEAT NUMBER ONE:       To be honest, I'm

11      a mother, and yes, seeing those videos, and knowing -- I don't

12      know the facts, if you saw them or not.        But that somebody

13      could watch them, of course that's gonna -- I don't want so

14      see the videos.

15                And for me to know somebody saw those videos, yeah,

16      that's going to affect me.

17                MR. CAPOZZI:    So that would prevent you from being

18      fair --

19                PROSPECTIVE JUROR SEAT NUMBER ONE:       Oh, yes.    I mean,

20      I'm just being honest.     But for sure, that is --

21                MR. CAPOZZI:    Please be honest here.      This is very

22      important of what's going on here.       You're going to be the

23      judge of the facts, and if you can't be fair and impartial,

24      you have to let us know.

25                PROSPECTIVE JUROR SEAT NUMBER ONE:       Yes, I don't even
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 108 of 143
                                                                              108



 1      want to see those videos, if there's any way.

 2                THE COURT:    Juror 029.

 3                PROSPECTIVE JUROR SEAT NUMBER ONE:       I know.

 4                THE COURT:    You heard me talk about this, right?          And

 5      I just want to play it out.

 6                Now, yes, we do ask jurors to look at disturbing

 7      evidence, but that evidence -- and I will do what I need to do

 8      place appropriate limits on what the jury is exposed in the

 9      case.   Those images may, though, be disturbing.

10                PROSPECTIVE JUROR SEAT NUMBER ONE:       I --

11                THE COURT:    I acknowledged that, and I told you that.

12                PROSPECTIVE JUROR SEAT NUMBER ONE:       I don't want to

13      look at them.    If there's any way -- I can't -- I don't want

14      to see that.

15                THE COURT:    I hear you.    And here's the question

16      though -- none of us do, that's the truth of the matter.

17      Nobody does.

18                The question is, if that's part of the evidence in

19      the case, even to the extent that I limit the exposure to the

20      jury of it, do you think you're capable of saying, All right,

21      that's some of the evidence in the case.        The question is, the

22      judge is going to give me instructions on what the government

23      has to prove beyond a reasonable doubt in order to lead to a

24      conviction.    I don't like that evidence, but let me analyzing

25      under the evidence that I've seen and I've heard here in open
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 109 of 143
                                                                              109



 1      court, has the Government satisfied that burden?

 2                Can you do that, or is the mere fact that part of the

 3      evidence in the case, are those kind of photos, is that going

 4      to cause you to just say, I can't even think about it any

 5      more --

 6                PROSPECTIVE JUROR SEAT NUMBER ONE:       Yes, that's going

 7      to cause that for sure.

 8                THE COURT:    Yes.

 9                PROSPECTIVE JUROR SEAT NUMBER ONE:       Uh-huh.

10                THE COURT:    Mr. Gappa, do you want to follow up at

11      all?

12                MR. GAPPA:    If I could, briefly.

13                THE COURT:    Sure.

14                MR. GAPPA:    So, Juror 029.

15                PROSPECTIVE JUROR SEAT NUMBER ONE:       Juror 029.

16                MR. GAPPA:    Juror 029, thank you, sorry.

17                Do you understand, though, that it's not a matter of

18      simply having a disturbing image, and somebody saying, that

19      was on a specific location, therefore, the case is over.          It's

20      not that simple?    That's not what the law is.       And if you're

21      instructed what the law is, you would be able to follow the

22      law?

23                PROSPECTIVE JUROR SEAT NUMBER ONE:       Follow the law,

24      I'm going to follow the law.      But seeing that is going to

25      disturb me, and it's going to make me look at this whole
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 110 of 143
                                                                              110



 1      case -- I don't want to see that.       I mean, if there's any

 2      way -- I don't want to see a video like that.         And for me to

 3      have to look at a video like that, is going to be disturbing.

 4      And is definitely going to change my views on anybody else who

 5      would have looked at that video.

 6                MR. GAPPA:    What about this, we don't know what will

 7      happen, and the defendant has absolutely no burden.         It's

 8      always the Government's burden in a criminal case to prove

 9      what's charged.

10                But if the Defendant testified, and he said, I don't

11      like that material either, and I didn't have anything to do

12      with it, wouldn't you be obligated to consider those

13      statements?

14                PROSPECTIVE JUROR SEAT NUMBER ONE:       I'm going to hear

15      him say that, but it's just going to be hard.         If somebody

16      tells me that somebody looked at a video like that, and -- I

17      don't want to see that video.      So that's going to be disturb

18      me.   I mean, I sell radio advertising.       I don't look at stuff

19      like, and I don't work in a position where I look at stuff

20      like that, because I don't want to look at stuff like that.

21      And it's going to be disturbing.       I don't want to see that.

22                MR. GAPPA:    Those are my questions, Your Honor.

23                THE COURT:    For cause?

24                MR. CAPOZZI:    Challenge for cause.

25                THE COURT:    Anything more?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 111 of 143
                                                                              111



 1                MR. GAPPA:    No, Your Honor.

 2                THE COURT:    Granted.

 3                Ma'am, you are excused.      You do need to call in after

 4      five o'clock on Friday on the eight-hundred number for further

 5      instruction.    Thank you.

 6                MR. CAPOZZI:    Thank you for your honesty.

 7                COURTROOM DEPUTY:     Fill the box?

 8                THE COURT:    Yes.

 9                COURTROOM DEPUTY:     Juror 030.

10                THE COURT:    Juror 030?

11                PROSPECTIVE JUROR SEAT NUMBER ONE:       Yes.

12                THE COURT:    You've heard a lot of questions asked.

13                PROSPECTIVE JUROR SEAT NUMBER ONE:       Yes.

14                THE COURT:    Do any of them cause you to have any

15      responses?

16                PROSPECTIVE JUROR SEAT NUMBER ONE:       No, they don't.

17                THE COURT:    None of them?

18                PROSPECTIVE JUROR SEAT NUMBER ONE:       No.

19                THE COURT:    Really?

20                PROSPECTIVE JUROR SEAT NUMBER ONE:       No.

21                THE COURT:    No exposure to the criminal justice

22      system, family or friends, that sort of thing?

23                PROSPECTIVE JUROR SEAT NUMBER ONE:       No.

24                THE COURT:    All right.

25                PROSPECTIVE JUROR SEAT NUMBER ONE:       No.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 112 of 143
                                                                              112



 1                  THE COURT:   Anything about the nature of the charge

 2      that we've talked about that causes you concern regarding your

 3      ability to fair and impartial?

 4                  PROSPECTIVE JUROR SEAT NUMBER ONE:     No.    I will be

 5      fair and impartial, yes.

 6                  THE COURT:   Take a look at that sheet, if you will,

 7      sir, that's still up there.

 8                  PROSPECTIVE JUROR SEAT NUMBER ONE:     Yes.

 9                  THE COURT:   Why don't you cover that background with

10      us.

11                  PROSPECTIVE JUROR SEAT NUMBER ONE:     You want me to go

12      over the information here?

13                  THE COURT:   Please do.

14                  PROSPECTIVE JUROR SEAT NUMBER ONE:     Okay.    My name is

15      Juror 030.    I am from Fresno, California.      My most recent --

16      well, I am retired now.     My most recent job was in food

17      service.    Before that I actually worked as technical help for

18      computers and media equipment.        I do have a degree, an AA

19      degree.    I was in the Air Force.

20                  I am married.   My wife is homemaker.     And I have five

21      children.    And they -- my oldest son is a nurse.        My oldest

22      daughter works for the Department of Defense.         My other son is

23      works for a plumbing company.      My other daughter works for a

24      retail store, and the other one works for a restaurant.

25                  As far as prior jury experience, I have been called
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 113 of 143
                                                                              113



 1      but never selected.

 2                 THE COURT:   And sir, with respect to your work, who

 3      was it that you have worked for?

 4                 PROSPECTIVE JUROR SEAT NUMBER ONE:      For the Fresno

 5      County schools, and I worked for a company called Alorica.

 6                 THE COURT:   All right.    And I'm sorry, I think you

 7      said that you had -- did you say you had some college?

 8                 PROSPECTIVE JUROR SEAT NUMBER ONE:      An AA degree,

 9      yes.

10                 THE COURT:   Where was that from, sir?

11                 PROSPECTIVE JUROR SEAT NUMBER ONE:      Fresno City

12      College.

13                 THE COURT:   Mr. Capozzi, you may continue.

14                 MR. CAPOZZI:    Thank you, Judge.

15                 What, sir, was the degree in?

16                 PROSPECTIVE JUROR SEAT NUMBER ONE:      It was an

17      associated arts.

18                 MR. CAPOZZI:    Any specialty?

19                 PROSPECTIVE JUROR SEAT NUMBER ONE:      Well, a little

20      bit of psychology and social work in there, yes.

21                 MR. CAPOZZI:    You said you worked a bit with

22      computers?

23                 PROSPECTIVE JUROR SEAT NUMBER ONE:      Yes, I took a

24      course in computers.      Yes, sir.

25                 MR. CAPOZZI:    Do you use a computer very often now?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 114 of 143
                                                                              114



 1                 PROSPECTIVE JUROR SEAT NUMBER ONE:      I do use a

 2      computer, yes.

 3                 MR. CAPOZZI:   I guess, I think, I'm the oldest person

 4      in the courtroom.     The most exciting thing I got when I

 5      started working was this electronic typewriter that went real

 6      fast, and we thought that was good.       Now we're in computer.

 7      I'm not real computer savvy.      Most of you are.

 8                 And most of you heard of peer-to-peer.       I think we

 9      have a couple that did.     Does anybody use peer-to-peer for

10      music?   Anything else besides music/songs?       Nothing else okay.

11                 Again, back to my question about looking at a video.

12      That's going to be hard to watch.       Is everybody here able to

13      do that and not hold it against my client?

14                 PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:        I don't

15      know.    Honestly, I don't know.

16                 MR. CAPOZZI:   Why do you say you don't know?

17                 We're talking to 021.

18                 COURTROOM DEPUTY:    Please pass the mic.

19                 MR. CAPOZZI:   Juror 021.

20                 PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:        Yes,

21      thank you.    I'm just often thought, I could probably sit on

22      any case but this kind of case.

23                 It's just so troubling about having to do that.

24                 MR. CAPOZZI:   It's important you tell us this.

25                 PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:        I
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 115 of 143
                                                                              115



 1      appreciate the opportunity.        I don't know how it would

 2      affect --

 3                  MR. CAPOZZI:   Do you think it could affect you?

 4                  PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:        Yes, I

 5      do.

 6                  MR. CAPOZZI:   How so?    How so?

 7                  PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:        Well,

 8      besides just being physically sick and being, you know, as the

 9      previous lady was saying, it's so disturbing.         I'd like to

10      think I could be fair.     I would want to be fair, but I -- I

11      just -- I'm just not sure.      I'm just not sure if I can be

12      after witnessing something like this.       Just the thought of it

13      right now, is making me sick.        So, yeah.

14                  MR. CAPOZZI:   Well, trust me, when you see it, it

15      will have an affect one way or the other.        But will that then

16      prejudice you against Mr. Henry?

17                  PROSPECTIVE JUROR IN SEAT NUMBER TWENTY-ONE:        I would

18      hope not.    I don't know for sure.     I'm just saying and trying

19      to be honest about it.

20                  MR. CAPOZZI:   Okay.    Juror 022, when I brought it up,

21      I saw your fingers tapping your chair pretty hard, pretty

22      nervously.    Would it affect you in looking at these videos.

23                  PROSPECTIVE JUROR SEAT NUMBER TWENTY:      Well, one

24      reason I was tapping, I teach percussion, too.         So I'm

25      constantly tapping.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 116 of 143
                                                                              116



 1                MR. CAPOZZI:    Good answer.

 2                PROSPECTIVE JUROR SEAT NUMBER TWENTY:        So I'm always

 3      thinking of a beat.

 4                Of course, I wouldn't be human if it wasn't

 5      disturbing.    But I think --

 6                MR. CAPOZZI:    You think you could still be fair and

 7      impartial?

 8                PROSPECTIVE JUROR SEAT NUMBER TWENTY:        Yes, I could

 9      be.

10                MR. CAPOZZI:    You think so?

11                PROSPECTIVE JUROR SEAT NUMBER TWENTY: (Nods head).

12                THE COURT:    Juror 019, I saw your leg really going.

13                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Right.

14      Like I had said earlier, when you work in the Department of

15      Corrections, I worked in maximum security.        So you have all

16      kind of inmates that you deal with.

17                And anything to do with children was the worse.

18                MR. CAPOZZI:    Yes, I know.

19                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         It was

20      not right.    It was not good.    And it was repulsive.     And it

21      was something that I had to try to be impartial and do my job.

22      But I didn't like it.     I don't like it.     And my grandchildren

23      live with me, so --

24                MR. CAPOZZI:    Would it bias you one way or the other?

25                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Well,
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 117 of 143
                                                                              117



 1      it's going to be a tough one.

 2                MR. CAPOZZI:    And you work with Department of

 3      Corrections?

 4                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         I did.

 5                MR. CAPOZZI:    Would you tend to believe law

 6      enforcement over any other type of lay witness?

 7                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         I would.

 8                MR. CAPOZZI:    So you're telling us then --

 9                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Well,

10      because it takes a while -- it takes a while to get to this to

11      point.   And I know that in going to Court, it takes an -- it

12      just doesn't happen.

13                MR. CAPOZZI:    You're saying because Mr. Henry is

14      here, he did something wrong.

15                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         There's a

16      case.

17                MR. CAPOZZI:    So if you had to vote right now as to

18      whether or not he's guilty or not guilty, how would you vote?

19                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         Well,

20      without being fair, I couldn't vote.       I wouldn't have the

21      information.

22                MR. CAPOZZI:    So how would you vote?

23                PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:         I don't

24      have the information.

25                MR. CAPOZZI:    Right.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 118 of 143
                                                                              118



 1                  THE COURT:   Right, you haven't heard any evidence.

 2                  PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       Right,

 3      exactly.    I don't have evidence, but I have the same emotional

 4      reaction.

 5                  And if you walked up and the first thing and said,

 6      Hey, you guys are going to watch these disturbing videos of

 7      children, you would be calling in a whole new crew of people.

 8                  THE COURT:   Yeah, if I can interrupt for one moment.

 9                  PROSPECTIVE JUROR IN SEAT NUMBER NINETEEN:       Sorry.

10                  THE COURT:   No, that's -- that -- what you folks are

11      telling me, and the lawyers, is perfectly appropriate.          And I

12      know Juror 008, you had your hand up, too, and I'm sure

13      Mr. Cappozi is going to get to you.       But let me talk a little

14      bit more about this.

15                  MR. CAPOZZI:   I prefer that do you, Judge.      Thank

16      you.

17                  THE COURT:   It is better, I think, if I set the stage

18      a little bit.

19                  Now, this is not -- I'm not telling you this is how

20      I'm going to exactly instruct the jury in this case.          But as

21      to the charge that the lawyers are talking about, the jury in

22      this case is ultimately, at the end of the trial going to

23      receive an instruction that tells them something like this:

24      The Defendant is charged in Count II of the indictment with

25      receipt of a visual depiction of a minor engaged in sexually
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 119 of 143
                                                                              119



 1      explicit conduct in violation of 18 USC sections 2252(a)(2).

 2                 In order for the Defendant to be found guilty of that

 3      charge, the Government must prove each of the following

 4      elements beyond a reasonable doubt:

 5                 First, the Defendant knowingly received any visual

 6      depiction.

 7                 Second, that the production of the visual depiction

 8      involved the use of a minor engaging in sexually explicit

 9      conduct.

10                 Third, that the Defendant knew the visual was of a

11      minor engaged in sexually explicit conduct.

12                 Fourth, that the visual depiction had been either

13      mailed, shipped, or transported in interstate or foreign

14      commerce by any means including by computer, or was received

15      or distributed with materials, which were mailed, shipped, or

16      transported in interstate or foreign commerce including by

17      computer; or C, was received or distributed by use of any

18      means or facility of interstate or foreign commerce; or D, the

19      receipt or distribution of the image was in or affecting

20      interstate or foreign commerce.

21                 These are all requirements of the federal statute

22      that the Defendant is charged with having violated.

23                 So when the simple question is asked, Look, if some

24      of the evidence in this case are disturbing images that are

25      introduced into evidence, I think you can understand just
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 120 of 143
                                                                              120



 1      hearing me even read that instruction as to what the

 2      Government must prove beyond a reasonable doubt, I'm sure that

 3      in your mind you can think of, Well, yes, the case might

 4      involve evidence of a very disturbing image that I certainly

 5      don't want to view.     But that's not the end of the inquiry.

 6      There's a number of elements that have to be established by

 7      proof beyond a reasonable doubt.

 8                And the image, for instance, could be disturbing, and

 9      yet, not -- and there's further instructions -- not be a

10      visual depiction involving a minor involved in sexually

11      explicit conduct.     So you might be disturbed by it, but you

12      might read the other definitions and say, You know, I don't

13      think they've proved that it's a depiction of a minor engaged

14      in sexually explicit conduct.      So even though I'm disturbed by

15      it, I don't think I can return a guilty verdict.

16                I'm not saying that's this case.       I'm saying in the

17      hypothetical case.     I -- I don't -- hopefully, I'm doing a

18      halfway decent job of explain it to you.        That the simple

19      question of, if you see a disturbing image, is that going to

20      cause you to just stop with the rest of the analysis, and say,

21      I don't care what law requires, I saw that picture.         I hated

22      it.   I'm voting for guilty.

23                Because then, you wouldn't be doing your job.         And if

24      you can't do your job, you need to tell us now.

25                On the other hand, if you say, No, I didn't -- I wish
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 121 of 143
                                                                              121



 1      I wouldn't have been picked for this one, but I know what my

 2      duty is.   And yeah, as much as I don't want to see a

 3      disturbing picture, if it's part of the evidence of the case,

 4      just like if it was an autopsy photo, I guess I've got to look

 5      at it.   I'm not going to spend too long looking at it, but I

 6      guess I've got to look at it.      But after that, I'm going to

 7      follow the Judge's instructions, and I'm going to go

 8      step-by-step, and I'm going to decide whether I was satisfied

 9      by the evidence that was presented at trial that the

10      prosecution proved their case beyond a reasonable doubt.          And

11      I'm not going to let that one piece of evidence dictate my

12      result on everything else.      I'm going to do my job.     That's

13      what it is.

14                 But Juror 012, needs to make arrangements by

15      five o'clock, right?

16                 PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:       At least

17      before 5:15.

18                 THE COURT:   Yeah, counsel approach.

19                 (Sidebar held).

20                 COURTROOM DEPUTY:    On the record, Your Honor?

21                 THE COURT:   Please.

22                 Well, I'd love to get a jury by the end of the day,

23      and I knew it was going to be tough because the kind of case

24      it is.   And I hate to bring everybody back.

25                 MR. CAPOZZI:   I'm not sure we have enough here to get
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 122 of 143
                                                                              122



 1      a jury.

 2                THE COURT:    I'm not sure we're getting any more.

 3                MR. CAPOZZI:    Oh, really?    Okay.   Can't get in more

 4      tomorrow, if we had to?

 5                THE COURT:    We couldn't get more tomorrow, if we

 6      wanted.

 7                COURTROOM DEPUTY:     Yeah.

 8                THE COURT:    Could we?

 9                COURTROOM DEPUTY:     Maybe.   We have 13.

10                THE COURT:    Yeah, but could we get any more if we

11      needed them?

12                Anyway, the question for tonight is whether or not to

13      press forward and go as late as I can press it or whether to

14      let --

15                MR. CAPOZZI:    I don't think we'll have one tonight.

16                THE COURT:    No, I don't think I'm getting a jury.

17                MR. GAPPA:    We did that once with Judge Wanger.       He

18      swore them in at 6:59.     Everybody was angry.

19                THE COURT:    No, I don't want to do that, especially

20      given her problem.

21                MR. GAPPA:    Yeah.   So that's -- I don't think it

22      would be the best alternative.

23                THE COURT:    You want to recess?

24                MR. CAPOZZI:    Probably some get off the jury now, if

25      you want to do it now, answer a few questions.         I thought I
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 123 of 143
                                                                              123



 1      could tell you --

 2                COURTROOM DEPUTY:     Nobody is calling back until

 3      Friday.

 4                THE COURT:    No, we're not getting any more this late,

 5      is what you've got.

 6                MR. CAPOZZI:    Okay.

 7                THE COURT:    You know, we'll take that issue up, if we

 8      get to it.

 9                Why don't we go forward, at least your supplemental

10      voir dire.    Maybe start the exercise.     I won't go past

11      five o'clock, though.

12                MR. CAPOZZI:    Okay.   Thank you.

13                MR. GAPPA:    Thank you.

14            (End of sidebar.)

15                THE COURT:    Juror 012, and those rest you, my best

16      laid plans are not going to work.       I don't think we will have

17      a jury tonight.    We're going to go until five o'clock.

18                Will that give you enough time?

19                PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:        Yes.

20                THE COURT:    We'll go to five o'clock and then recess.

21      Unfortunately, anybody who is still here at 5:00, is going to

22      have to come back tomorrow morning.

23                Mr. Cappozi.

24                MR. CAPOZZI:    Thank you, Judge.

25                Was Juror 008, did you raised your hand?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 124 of 143
                                                                              124



 1                PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:        Yes.

 2                MR. CAPOZZI:    Juror 008, is it?

 3                MR. CAPOZZI:    I am super conflicted when you're

 4      talking about these videos, and based upon my faith and my

 5      beliefs --

 6                MR. CAPOZZI:    It's hard -- there you go.

 7                PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:        Willfully

 8      allowing things to come into my eye gates, truthfully, knowing

 9      it's going to be of a child, the nature you've described,

10      honestly, I would look away.      I just could not willfully watch

11      that.

12                It's not -- my concern is not whether I could be

13      impartial, or -- it's just what I'm allowing myself to view

14      and -- based upon my beliefs.

15                I mean, if was a murder trial, and like the Judge

16      said, seeing pictures of an autopsy that are gruesome --

17                MR. CAPOZZI:    That's totally different than what this

18      is.

19                PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:        Exactly.

20      That's why I'm conflicted.

21                In some ways, I think I could take a glance at an

22      autopsy picture.    But in this case, in this video, honestly, I

23      can't watch that.     What goes in my eye gaze, I can't unsee

24      that, and that's something I can't do.

25                MR. CAPOZZI:    If you see it, and how would that
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 125 of 143
                                                                              125



 1      affect you making a decision here?

 2                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:      Truthfully,

 3      I guess it depends on how it relates to the Defendant.

 4                  MR. CAPOZZI:   Right.   Good answer.

 5                  Okay.   Do you think seeing that, you still would be

 6      fair, both to the Government and to the Defendant?

 7                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:      I would not

 8      watch it.    I mean, if someone's going to describe to me what

 9      goes on, I would take their word for it, if they've watched

10      it.   But willfully, I will not watch it.

11                  MR. CAPOZZI:   Okay.    By not watching it, do you think

12      you could be fair to both sides?

13                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:      Yes.

14                  MR. CAPOZZI:   Okay.    Would it bother you after seeing

15      it or not seeing, the fact that the Defendant didn't take the

16      stand and exercise his Fifth Amendment right not to testify,

17      would you hold that against him?

18                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHT:      No.

19                  MR. CAPOZZI:   Would anyone, the fact that the

20      Defendant did not testify, would that affect you in your

21      decision?

22                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       No.

23                  MR. CAPOZZI:   It would not?

24                  Okay.   How about in looking at Juror Number -- is it

25      18?   Juror 027, is it?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 126 of 143
                                                                              126



 1                  Would it -- looking at those videos, would that have

 2      an affect on you in making a determination in this case?

 3                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       It will

 4      be first, but we are looking for evidence on this pictures.

 5      So even though -- even though maybe they're disturbing, but

 6      I'm looking for their real truth.

 7                  MR. CAPOZZI:   Okay.

 8                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       That's --

 9                  MR. CAPOZZI:   And the Judge read the elements to you

10      as to what the Government has to prove.        And if one of the

11      elements is the Defendant has to know that he has those

12      videos --

13                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       Yes, I

14      will check in all that evidence for --

15                  MR. CAPOZZI:   And if the evidence shows he does not

16      have knowledge of those videos, what would your decision be?

17                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       I will go

18      by --

19                  MR. CAPOZZI:   Well, whatever the law the judge tells

20      you?

21                  PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:       Yes.

22                  MR. CAPOZZI:   Okay.   Let's leave it that.    I'm sorry.

23                  Anybody else in terms of the videos?      Let's go to

24      Juror 005.    Your husband had been -- I believe your name -- I

25      go by jurors numbers.      Juror 005, is it?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 127 of 143
                                                                              127



 1                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:        Yes.

 2                MR. CAPOZZI:    How would that affect you in seeing a

 3      video?

 4                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:        I don't think

 5      I can watch the videos either.

 6                MR. CAPOZZI:    I'm sorry?

 7                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:        I don't think

 8      I can watch the videos either.

 9                MR. CAPOZZI:    If you don't watch it, how can you

10      render a verdict?

11                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:        Because I can

12      judge the sin, but not the person.

13                MR. CAPOZZI:    Say that again.

14                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:        I can judge

15      the sin but not the person.       I believe people are innocent

16      until proven guilty.     I disagree with the action.      I don't

17      want to visually see an adult with a child.        I can't do that.

18                MR. CAPOZZI:    Would you be able to still render a

19      verdict and still be fair and impartial?

20                PROSPECTIVE JUROR IN SEAT NUMBER FIVE:        I believe so.

21      I would rather not see any images or videos.

22                MR. CAPOZZI:    Okay.

23                All right.    Anybody else want to input on that?         Can

24      we pass that over to Juror Number 14, is it?

25                PROSPECTIVE JUROR IN SEAT NUMBER 14:        Yeah, I will
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 128 of 143
                                                                              128



 1      have --

 2                MR. CAPOZZI:    Juror 028?

 3                PROSPECTIVE JUROR IN SEAT NUMBER 14:        Juror 028.

 4                MR. CAPOZZI:    Juror 028, I'm sorry.

 5                PROSPECTIVE JUROR IN SEAT NUMBER 14:        Yeah, I would

 6      have a problem, too.     Just because I have a granddaughter, you

 7      know, and I can't -- that would just --

 8                MR. CAPOZZI:    Can't look at it.

 9                PROSPECTIVE JUROR IN SEAT NUMBER 14:        I can't look at

10      it.

11                MR. CAPOZZI:    All right.    And how did would that

12      affect you in rendering a decision?

13                PROSPECTIVE JUROR IN SEAT NUMBER 14:        To be honest

14      with you, I don't know.     I don't, you know.     I was just hoping

15      that it wasn't going to be this kind of a jury -- I mean,

16      trial, with anything to do with a child --

17                MR. CAPOZZI:    These aren't images.     These are videos.

18                PROSPECTIVE JUROR IN SEAT NUMBER 14:        That's what I

19      mean.   I was hoping --

20                MR. CAPOZZI:    Would that prejudice you against the

21      Defendant?

22                PROSPECTIVE JUROR IN SEAT NUMBER 14:        I don't know.

23                MR. CAPOZZI:    Why could you say you don't know?

24                PROSPECTIVE JUROR IN SEAT NUMBER 11:        We've never

25      been in a situation.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 129 of 143
                                                                              129



 1                  PROSPECTIVE JUROR IN SEAT NUMBER 14:      Yes.    Thank

 2      you.    That's it.   I mean, I see the news and stuff like that,

 3      you know.    I don't even watch the news, because it's always

 4      bad.

 5                  MR. CAPOZZI:   Negative.

 6                  PROSPECTIVE JUROR IN SEAT NUMBER 14:      And so I don't

 7      know.    To be honest with you, I don't know.

 8                  MR. CAPOZZI:   And what city are you in?

 9                  PROSPECTIVE JUROR IN SEAT NUMBER 14:      Ridgecrest.

10                  MR. CAPOZZI:   Ridgecrest.

11                  PROSPECTIVE JUROR IN SEAT NUMBER 14:      Uh-huh.

12                  MR. CAPOZZI:   All right.    Juror 012, you have a

13      child?

14                  PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:      Yes.

15                  MR. CAPOZZI:   How is this going to affect you,

16      looking at it?

17                  PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:      I probably

18      won't watch.    It's traumatizing.      I'm pretty sure it will be

19      traumatizing.    There's a lot of people here that don't -- you

20      guys are asking how we're going to judge a person.           How are we

21      supposed to know if we've never been in a situation like this?

22      How do we know how we're going to react to it?

23                  MR. CAPOZZI:   But if it's something that bothers you

24      emotionally, how is that going to affect the decision you're

25      going to make?
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 130 of 143
                                                                              130



 1                  PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:      I'm just

 2      not going to watch.

 3                  MR. CAPOZZI:   Pardon me?

 4                  PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:      I'm just

 5      not going to watch it.

 6                  MR. CAPOZZI:   Not going to watch it.

 7                  Juror 011?

 8                  PROSPECTIVE JUROR IN SEAT NUMBER 11:      Not going to

 9      watch.

10                  MR. CAPOZZI:   Not going to watch?

11                  PROSPECTIVE JUROR IN SEAT NUMBER 11:      Not going to

12      watch.

13                  MR. GAPPA:   Your Honor, I'll object at this point.

14                  THE COURT:   Overruled.

15                  PROSPECTIVE JUROR IN SEAT NUMBER TWELVE:      We went to

16      a picture, to a video.     And I'm sorry, but you all people deal

17      with this stuff a lot more than us people do.         And it's not

18      really fair that you're making -- making it on us of how we're

19      going to feel after we see this.

20                  MR. CAPOZZI:   Because it may have an affect on how

21      you rule against this --

22                  PROSPECTIVE JUROR IN SEAT NUMBER 11:      It very might.

23      And how do we know that?      I don't watch child pornography.

24      And now you guys all expect me to come up here, judge somebody

25      who does.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 131 of 143
                                                                              131



 1                MR. CAPOZZI:    And you see --

 2                PROSPECTIVE JUROR IN SEAT NUMBER 11:        And in the

 3      meantime, I'm traumatized for life.       That's so not fair.      This

 4      is not -- no.

 5                THE COURT:    All right.    That's enough.

 6                MR. CAPOZZI:    Okay.

 7                PROSPECTIVE JUROR IN SEAT NUMBER 11:        Sorry.

 8                THE COURT:    That's enough.

 9                MR. CAPOZZI:    Did you raise your hand?      Scratching

10      your nose, all right.

11                PROSPECTIVE JUROR IN SEAT NUMBER EIGHTEEN:         I'm not

12      raising my hand.

13                MR. CAPOZZI:    Juror 010?

14                PROSPECTIVE JUROR IN SEAT NUMBER TEN:        Juror 010.

15                MR. CAPOZZI:    How is it going to affect you?

16                PROSPECTIVE JUROR IN SEAT NUMBER TEN:        I don't think

17      it's going to affect me.      I just don't think anybody here

18      would want to watch the videos, if you're simply asking me

19      that question.

20                But as far as giving a fair verdict or -- it wouldn't

21      affect me.

22                MR. CAPOZZI:    Okay.   So long as you listen to the law

23      the Judge gives you.     Just follow the law, is all we're

24      asking, and that's all the Government is asking.         And make a

25      decision on what the law is and whether or not the Defendant
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 132 of 143
                                                                              132



 1      is guilty or not guilty in this defense.        That all we're all

 2      asking.

 3                PROSPECTIVE JUROR IN SEAT NUMBER TEN:        Right.

 4                MR. CAPOZZI:    But it's going to be tough sitting

 5      through the trial.

 6                Anyone else?    You've been hit quite a bit, Juror 024.

 7                PROSPECTIVE JUROR IN SEAT NUMBER 9:        Yeah.    I mean,

 8      it's obvious that nobody here wants to watch that.           It's how

 9      it's presented and how it replies that you've got to take into

10      affect.

11                To be honest, the first image that comes on screen,

12      we all might turn our head.

13                MR. CAPOZZI:    Sure.

14                PROSPECTIVE JUROR IN SEAT NUMBER 9:        We've got to

15      take it as it's presented.

16                THE COURT:    Everybody, look, Juror 011, my only

17      comment to you was to try to keep a leveled tone going on the

18      argument, because there's all the prospective jurors present.

19      I understood what you were expressing, and I don't denigrate

20      what you're expressing at all.      I get.    I completely

21      understand it.

22                There are competing values at issue here, and I'm

23      sure that when you -- you know, there's your -- there is a

24      concern for you.    And I've said a couple of times, look, I'm

25      going to do what I can to limit what you're concerned about.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 133 of 143
                                                                              133



 1      Whatever I can do, I will.

 2                But both sides also have a constitutional right to a

 3      fair and impartial jury.      And a jury trial, that's what our

 4      criminal justice system is built on.

 5                And ultimately, a jury is going to decide this case.

 6      And the question is, is it going to be a fair and impartial

 7      jury, drawn from a cross-section of our come community with

 8      all walks of life represented, or is it going to be a jury

 9      only of people that say, Oh, it doesn't bother me to see it at

10      all.   You know, that is, I'm sure if you sort of consider

11      like, Oh, if that's the way this works, that the only people

12      that can sit on a jury like this are people who say to

13      themselves, Oh, you know, I'm as hard as hard can be, you

14      know, I've seen everything that can ever be seen.         It's not

15      going to bother me.     Well, that's not a very much of a

16      cross-section of the community.       And I know it's hard.     I know

17      it's hard.

18                And maybe you're not the right person to be on this

19      jury, and if so, that's -- I completely understand, and I'm

20      not criticizing you for it at all.

21                But I got to try to save everybody around you, too,

22      because I need a fair jury.      Everybody in this room needs a

23      fair jury.

24                PROSPECTIVE JUROR IN SEAT NUMBER 11:        I know you do.

25                THE COURT:    Okay.   That's what we're trying to get
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 134 of 143
                                                                              134



 1      to.   So I'm appreciate what you're saying.       I get it.

 2                 But I'm going to have a conversation with the lawyers

 3      once I let you go here in a few minutes to see if there's

 4      anything that might be done to address some of the issues that

 5      you, as a group, are raising.      Maybe there isn't, but I'm

 6      going explore that a little bit more.       And we're going convene

 7      again in the morning, when maybe we've had a time a little bit

 8      of time to mull it over about how we all really think about

 9      it.

10                 But eventually, we're going to end up with a jury

11      that's going to be the fairest jury that I can pick to hear

12      this case.    And I appreciate that it's -- that it's hard on

13      everybody to even think about it, under some circumstances.

14      But that's what we've got to do.

15                 All right.   I want you to report tomorrow morning at

16      8:30, all of you, including those in the audience in the jury

17      assembly lounge.    And once you're present, you'll be brought

18      up.

19                 Juror 023?

20                 PROSPECTIVE JUROR IN SEAT NUMBER 4:       I'm sorry.

21      Physically sitting for this long, I can't -- I apologize.             I

22      can't do it.

23                 THE COURT:   Okay.   Report tomorrow morning at 8:30.

24      Thank you very much.     Jury is excused.

25            (Prospective Jury exits courtroom.)
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 135 of 143
                                                                              135



 1                THE COURT:    Juror 023, do you need a hand, because we

 2      can't do what we need to do until you've left the courtroom.

 3                PROSPECTIVE JUROR IN SEAT NUMBER 4:        I apologize,

 4      Your Honor.

 5                THE COURT:    Let the record reflect we're outside the

 6      presence of the prospective jurors.

 7                Mr. Gappa and Mr. Pearson, I am concerned about our

 8      ability to pick a jury.     We've got 13 left.     We've been told

 9      by the jury administrator that no additional jurors can be

10      called until Friday of this week.

11                I mean, Friday?     Yeah, it's Friday, even though it's

12      a holiday.

13                MR. CAPOZZI:    Oh, that's right.

14                COURTROOM DEPUTY:     They're instructed to call back on

15      Friday.

16                THE COURT:    Friday night, so nobody can be notified.

17                So what we've got out there, is what we've got.         I

18      suspect I'm going to be getting several -- if the

19      circumstances stay the way they are, I'm going to be getting a

20      slough of challenges for cause, maybe by both sides, but at

21      least by one.

22                If you folks were to exercise your preemptory

23      challenges, all of them, we can't pick a jury this week.

24      There's only one way this jury gets picked, in my view -- and

25      maybe I'm wrong -- is if the Government agrees to accept the
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 136 of 143
                                                                              136



 1      defense stipulation and says, We're not presenting photos or

 2      videos.   We're going to present the testimony that describes

 3      the images.

 4                 And I'll tell you, you know, I didn't pre-try this

 5      case.    I have not gone that far.     I have not imposed such a

 6      rule on prosecutors in child pornography cases.         I certainly

 7      have very, very strongly encouraged them to limit to a very

 8      few images, that sort of evidence that they introduce.

 9                 But I will say that at least two of my colleagues in

10      Sacramento routinely prohibit the prosecution in child

11      pornography cases from putting in evidence before the jury of

12      the images themselves as opposed to descriptions of the

13      images.

14                 I mean, that -- I mean, we've now got a tidal wave of

15      jurors saying that they're going to refuse to -- they've

16      refused to look at the evidence.       What do we do?

17                 MR. GAPPA:   Your Honor, I don't know that it solves

18      the problem, but the reason the Government objected, and we

19      let it go for quite a while, I do think, however, not having

20      the benefit of the text in front of me, if we didn't cross a

21      line in asking the jurors to prejudge evidence, it got really

22      close.    And I think that's improper.     So I think the Court

23      handled it very well, and we were all doing well until the

24      questions started coming and it was personal and it was, What

25      is your reaction going to be?      And in their mind, they're
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 137 of 143
                                                                              137



 1      imaging something horrible.      And then the question is, You

 2      have children, what's that going to be like for you?          Are you

 3      going to be able to view this?      What will that do to you?         Do

 4      you see that, are you going to find my client guilty?

 5                  So I think we're not here because the Government has

 6      said we're going to show portions of six items out of

 7      hundreds.    I think we're here because a lot of it is asking

 8      these jurors for their own personal emotional reaction.

 9                  THE COURT:   But if I've got jurors saying, I'm going

10      to refuse to look at the evidence, what am I supposed to do

11      with that?    I mean, I did try to keep drawing it back to -- I

12      didn't think the questions crossed the line.        I thought the

13      jurors took it in a direction that maybe started to cross the

14      line.   They became inflamed, especially Juror 011, who, I

15      finally had to stop, or she was about to infect our entire

16      jury pool, in my view.

17                  I mean, I kept trying to bring it back to what I

18      think is the, essence, look, if you see a disturbing image is

19      it going to prevent you from going through the rest of the

20      legal analysis?

21                  At one point, I thought they were indicating "yes".

22      What's troubling to me is when one after another, after

23      another, says, I'm not looking at any -- I'm not looking at

24      that evidence.    I'm refusing, and you can't make me.        And, Oh,

25      by the way it's not even fair for you to bring me in here and
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 138 of 143
                                                                              138



 1      ask.

 2                  What am I supposed to do with that?      And I'm running

 3      out of the folks.       I mean, we're going to run out.    I guess

 4      we'll pick up -- we could pick up jury selection next week.

 5      But if you want to get a jury out of this pool, the only way I

 6      can think of getting it, unless nobody challenges for cause,

 7      but -- or no -- or people don't exercise their preemptories in

 8      large part, the only way I can think we're saving these folks

 9      is if I tell them tomorrow morning, I've met with the lawyers,

10      and we've worked something out.       The images themselves are not

11      going to be presented into evidence.       The Government is merely

12      going to present descriptions, has agreed to present only

13      descriptions of the evidence.      In light of that, can you be

14      fair and impartial and base your decision solely on the

15      evidence?

16                  My guess is that all of the prospective jurors who

17      said they won't look at photos or videos, will say, Oh, yeah,

18      I can do that.    That's my guess.     Otherwise, you know, I'm

19      very concerned that we're going to be done early tomorrow when

20      we run out of jurors.

21                  I mean --

22                  MR. GAPPA:    Your Honor, to help inform our thoughts

23      and then discussions that we have with Mr. Capozzi, if the

24      Court were asked if we had plowed forward and the Court were

25      forced to make a decision tonight about whether there would be
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 139 of 143
                                                                              139



 1      a justification for a strike for cause, if the basis were that

 2      somebody stated, "I would not look at the video, but I would

 3      listen a description from a fellow juror," would the Court be

 4      inclined to say that's justification for cause?

 5                THE COURT:    I'm concerned.    At least -- I mean, I've

 6      never had this in my two years so far, and that's as long as

 7      I've been trying cases like this.       But when I look at the

 8      elements of the offense, and it requires, for instance, that

 9      proof beyond a reasonable doubt that -- what's the language of

10      the statute, the -- you know it much better than I do.

11                MR. GAPPA:    The visual depiction of a minor engaged

12      in sexually explicit conduct.

13                THE COURT:    Exactly.

14                MR. GAPPA:    Right.

15                THE COURT:    How would a juror make determination if

16      the evidence --

17                MR. GAPPA:    Right.

18                THE COURT:    If they declined to view the evidence and

19      there's no description of it?

20                MR. GAPPA:    Well, I just here -- it's just a thought

21      that crossed my mind.     Say that by luck, we had three people

22      who are visually impaired, and they couldn't see, are they

23      disqualified?

24                MR. CAPOZZI:    Well, they wouldn't be on the jury.

25                MR. GAPPA:    But are they disqualified because --
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 140 of 143
                                                                              140



 1                THE COURT:    I don't know what's the evidence of that,

 2      Mr. Gappa.    You're going to have to help me there.

 3                MR. GAPPA:    So --

 4                THE COURT:    If you can find something over night that

 5      gives me a way out, I mean -- I'm happy to consider it.          I'm

 6      thinking on the fly, and as soon as they started saying, I

 7      will refuse to look at the evidence that's introduced, my

 8      flags immediately went up and thought, Well, how can they

 9      serve if they're going refuse to look at evidence that was --

10      if they're telling us in advance, I'm going to refuse to look

11      at the evidence.    I will avert my eyes, and I will not view

12      it, that strikes me as a big problem.

13                If you can show me a lawful route where it -- you

14      know, where I can tell them, Hey, not to worry.         You're not

15      going to have to look at it.      You can still do your job.

16                And I mean, the first thing that came to mind is,

17      Hey, why don't you take them up on their stipulation.          Put in

18      descriptions only.     Then I can tell these folks, and I bet I

19      can rehabilitate them tomorrow.       Because if I tell them you

20      don't have to look at the photos or videos, instead you're

21      going to hear descriptions of what they portray, Oh -- I bet

22      most of them, if not all of them would say -- I think a couple

23      of them already did, Oh, I could do that.        I just can't look

24      at the image.

25                MR. GAPPA:    If that were to be a solution how
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 141 of 143
                                                                              141



 1      descriptive can the description be?       In other words, for

 2      instance --

 3                THE COURT:    Very.   Everything but the words pedo or

 4      pedophile, as best as I can tell from pretrial rulings.

 5                MR. GAPPA:    For instance, if it happened to be a 23

 6      minute, 51 second video, the description could be, This video

 7      runs for 23 minutes 51 seconds.       And it depicts a series of

 8      videos that were spliced together, that show adult males

 9      sexually abusing minors in this --

10                THE COURT:    From my point of view, it could even

11      describe the sexual abuse.

12                MR. GAPPA:    Okay.

13                THE COURT:    I can't see a reason to limit a

14      description of what the video depicts.

15                As I understood, whatever dispute that was being

16      talked about up until this point, I thought the defense

17      said/offered, we'll stipulate that it's --

18                MR. CAPOZZI:    Child pornography.

19                THE COURT:    -- child pornography.     And the

20      prosecution said, We'll limit the number of videos or images

21      we're going to put in, but we want to put in at least these

22      six.   And we're not willing to go on the basis of testimony

23      describing those videos.      We want the images in.

24                If I let the descriptions in, I would let very

25      graphic -- I mean, relatively graphic, fair descriptions of
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 142 of 143
                                                                              142



 1      what the video or the photograph actually depicts in the view

 2      of the witness, who has reviewed it.       I would allow that.

 3                  The defense can cross-examine if they disagree with

 4      what it depicts.

 5                  MR. CAPOZZI:   We haven't seen them.     We've seen 30

 6      second, and that was enough.

 7                  MR. GAPPA:   That's part of logistical problem.      So --

 8                  THE COURT:   Look, I'm fine with just going forward

 9      tomorrow, but I am very concerned.       I've given you the

10      preview.    I'm concerned that I'm going to get challenges,

11      maybe more than just the folks who say they won't look at the

12      evidence.    But I'm going to get preemptories.       I'm going to

13      grant a number of them.     And that's going to get us to the

14      point where if you exercise any more than half of your

15      preemptory challenges, I'm going to run out of jurors tomorrow

16      without a jury being seated, and we're going to be in recess

17      until the following week.      That could happen.

18                  And then I might start losing people for hardship,

19      because they say, oh, well, you told us this week and next,

20      not next week and Thanksgiving week.       I don't know what to do.

21                  But any -- I'm not telling you you have to.       I'm just

22      pointing out what I think has unfortunately played out.

23                  MR. GAPPA:   Understood.

24                  THE COURT:   So let's convene at 8:30 tomorrow

25      morning.    We told them to be downstairs at 8:30.
     Case 1:13-cr-00409-DAD-BAM Document 330 Filed 11/29/18 Page 143 of 143
                                                                              143



 1                MR. CAPOZZI:    What time?

 2                THE COURT:    Be here at 8:30, because they won't be up

 3      here at 8:30.    They'll be getting together downstairs.        That

 4      will be give us sometime downstairs to see if you folks have

 5      come to anything you want to share with me in the morning.

 6                MR. GAPPA:    All right.

 7                MR. CAPOZZI:    If I can Judge, I think that issue had

 8      to be brought out to the jury.

 9                THE COURT:    If I thought you would have crossed the

10      line, I would have stopped you.

11                MR. CAPOZZI:    You're telling me.

12                THE COURT:    I did not.    I was a little surprised at

13      how it spread like wild fire --

14                MR. CAPOZZI:    So was I.

15                THE COURT:    -- through the panel.     It is what it is.

16                I'm not unhappy about anything.       I'm just trying to

17      figure out what to do about it.       See you tomorrow.

18                MR. GAPPA:    Thank you, Your Honor.

19                (Proceedings concluded at 5:09 p.m.)

20

21

22               I, RACHAEL LUNDY, Certified Shorthand Reporter, do
        hereby certify the foregoing transcript as true and correct.
23
        DATED:   21st of November, 2018             /s/ Rachael Lundy
24                                                 RACHAEL LUNDY, CSR
                                                   Certificate No. 13815
25
